Exhibit 10.3

 

PARSONS EMPLOYEE STOCK OWNERSHIP PLAN

 

2019 AMENDMENT AND RESTATEMENT

 

 

 

--------------------------------------------------------------------------------



 

 

 



TABLE OF CONTENTS

Page

Article I GENERAL

1

 

 

1.1

Nature of Plan1

 

 

1.2

Effective Date2

 

 

1.3

Defined Terms2

 

Article II DEFINITIONS

2

 

 

2.1

Account2

 

 

2.2

Affiliated Company2

 

 

2.3

Anniversary Date2

 

 

2.4

Approved Absence2

 

 

2.5

Beneficiary3

 

 

2.6

Board of Directors3

 

 

2.7

Break in Service3

 

 

2.8

Code4

 

 

2.9

Committee4

 

 

2.10

Company4

 

 

2.11

Company Stock4

 

 

2.12

Compensation4

 

 

2.13

Computation Period5

 

 

2.14

Early Retirement Date or Early Retirement5

 

 

2.15

Eligible Employee5

 

 

2.16

Employee6

 

 

2.17

ERISA6

 

 

2.18

ESOP Account6

 

 

2.19

ESOP Fund6

 

 

2.20

ESOP Suspense Subfund6

 

 

2.21

Exempt Loan7

 

 

2.22

Fair Market Value7

 

 

2.23

Forfeiture7

 

 

2.24

Highly Compensated Employee7

 

 

2.25

Hour of Service.8

 

 

2.26

IPO Date9

 

 

2.27

Lock-up Period9

 

 

2.28

Member Company9

 

 

2.29

Normal Retirement Date9

 

 

2.30

Participant9

 

 

2.31

PAYSOP Account9

 

 

2.32

PAYSOP Fund9

 

 

2.33

Plan9

 

 

2.34

Plan Administrator9

 

 

2.35

Plan Year9

 

i



--------------------------------------------------------------------------------



 

 

 



 

2.36

Predecessor Plan9

 

 

2.37

Retirement Account9

 

 

2.38

Retirement Fund10

 

 

2.39

Sponsor10

 

 

2.40

Spouse10

 

 

2.41

Trading Day10

 

 

2.42

Trust10

 

 

2.43

Trust Agreement10

 

 

2.44

Trustee10

 

 

2.45

Trust Fund10

 

 

2.46

Valuation Date10

 

 

2.47

Year of Cumulative Service11

 

Article III PARTICIPATION IN THE PLAN

12

 

 

3.1

Commencement of Participation12

 

 

3.2

Re-employment as Eligible Employees12

 

 

3.3

Former Participants12

 

Article IV COMPANY CONTRIBUTIONS

12

 

 

4.1

Contributions to ESOP Fund12

 

 

4.2

Company Not Responsible for Adequacy of Trust Fund13

 

 

4.3

Conditions of Contributions13

 

Article V TRUST FUND

14

 

 

5.1

Plan Assets14

 

 

5.2

Division of Assets14

 

 

5.3

Investment of Trust Fund14

 

 

5.4

Exempt Loan15

 

 

5.5

Securities Law Limitation16

 

 

5.6

Accounting and Valuations16

 

 

5.7

Trustee17

 

Article VI ALLOCATION OF CONTRIBUTIONS TO THE ESOP FUND

17

 

 

6.1

Allocation of Contributions17

 

 

6.2

Suspense Subfund18

 

 

6.3

Release from ESOP Suspense Subfund18

 

 

6.4

Allocation of Shares Released from ESOP Suspense Subfund19

 

 

6.5

Stock Dividends, Splits, Recapitalizations, Etc.19

 

 

6.6

Cash Dividends19

 

 

6.7

Allocation of Amounts Transferred From Defined Benefit Plans21

 

Article VII VESTING AND diversification rule

21

 

 

7.1

No Vested Rights Except as Herein Specified21

 

ii



--------------------------------------------------------------------------------



 

 

 



 

7.2

Full Vesting of Participants’ Accounts21

 

 

7.3

Termination Prior to Full Vesting22

 

 

7.4

Treatment of Forfeitures23

 

 

7.5

Diversification Rule23

 

Article VIII RETIREMENT BENEFITS

24

 

 

8.1

Distribution Timing24

 

 

8.2

Method of Distribution24

 

 

8.3

Form of Distribution.27

 

 

8.4

Benefit Commencement Deadline28

 

 

8.5

Forfeiture on Failure to Locate Participant or Beneficiary33

 

 

8.6

Direct Rollovers33

 

Article IX DEATH BENEFITS

34

 

 

9.1

Death Before Termination of Employment34

 

 

9.2

Death After Termination of Employment35

 

 

9.3

Designation of Beneficiary35

 

 

9.4

Incapacity of Participant or Beneficiary36

 

 

9.5

Additional Documents36

 

Article X claims procedures

37

 

 

10.1

General37

 

 

10.2

Initial Claim Determinations37

 

 

10.3

Request for Review37

 

 

10.4

Decision on Review38

 

 

10.5

Committee’s Decision Binding39

 

 

10.6

Conflicting Claims39

 

 

10.7

Judicial Proceeding39

 

Article XI LIMITATION ON ALLOCATIONS

39

 

 

11.1

General Rule39

 

 

11.2

Annual Additions40

 

 

11.3

Other Defined Contribution Plans40

 

 

11.4

Adjustments for Excess Annual Additions40

 

 

11.5

Affiliated Company41

 

 

11.6

Compensation41

 

Article XII ADMINISTRATION

42

 

 

12.1

Named Fiduciary42

 

 

12.2

Policy Committee42

 

 

12.3

Committee Procedure43

 

 

12.4

Notices43

 

 

12.5

Reliance on Information43

 

iii



--------------------------------------------------------------------------------



 

 

 



 

12.6

Authority43

 

 

12.7

Expenses and Fees44

 

 

12.8

Resignation44

 

 

12.9

Liability of Committee44

 

 

12.10

Voting Rights of Company Stock45

 

Article XIII AMENDMENT OR MERGER OF THE PLAN

46

 

 

13.1

Right to Amend46

 

 

13.2

Merger and Consolidation46

 

 

13.3

Adoption of Plan46

 

Article XIV TERMINATION OF THE PLAN

47

 

 

14.1

Right to Terminate as a Member Company47

 

 

14.2

Termination of Plan; Discontinuance of Contributions47

 

 

14.3

Effect of Termination47

 

Article XV TOP-HEAVY PROVISIONS

47

 

 

15.1

Application of Top-Heavy Rules47

 

 

15.2

Minimum Contribution Requirement47

 

 

15.3

Minimum Vesting Requirement48

 

 

15.4

Impact on Maximum Allocations48

 

 

15.5

Definitions49

 

 

15.6

Special Rules51

 

Article XVI MISCELLANEOUS

51

 

 

16.1

Annual Statement51

 

 

16.2

No Right to Employment Hereunder52

 

 

16.3

Limitation on Company Liability52

 

 

16.4

Exclusive Benefit52

 

 

16.5

No Alienation52

 

 

16.6

Rights Pursuant to USERRA53

 

 

16.7

Addresses53

 

 

16.8

Data53

 

 

16.9

Gender and Number53

 

 

16.10

Headings54

 

 

16.11

Counterpart54

 

 

16.12

Governing Law54

 

 

 

iv



--------------------------------------------------------------------------------

Sensitive

DRAFT

 

PARSONS EMPLOYEE STOCK OWNERSHIP PLAN

2019 AMENDMENT AND RESTATEMENT

Article I
GENERAL

Nature of Plan

.

(a)The Plan, formerly known as The Ralph M. Parsons Company Employee Stock
Ownership and Retirement Plan, was originally effective as of December 28,
1974.  It was amended several times, and on January 1, 1984 it became known as
The Parsons Corporation Employee Stock Ownership Plan.  The Plan has been
amended several times since then, including amendment and restatement in 1989,
1993, 1995, 1997, 1999, 2004, 2006 and 2012.  Effective as of January 1, 2002,
the Plan became known as the Parsons Employee Stock Ownership Plan.  The Plan is
hereby again amended and republished in its entirety in this 2019 Restatement,
generally effective as of the IPO Date, except as otherwise provided herein, by
applicable law, or by any resolution or other instrument adopting a particular
provision.  In the event the IPO Date does not occur, this amended and restated
Plan will not become effective, and the Plan, as in effect prior to the Board of
Directors’ approval of this amended and restated Plan document, shall remain in
the effect.

(b)Neither the Plan nor any Predecessor Plan shall be deemed to have terminated
as a result of the consolidation of such Predecessor Plan with this Plan.  The
rights of an Employee terminating employment after the IPO Date, shall be
governed by the terms of the Plan, as in effect on the date of such
termination.  

(c)The rights of an Employee under a Predecessor Plan which is merged with and
into this Plan shall be governed by the terms of this Plan, as in effect from
time to time on and after the effective date of the merger of such Predecessor
Plan with and into the Plan.  It is intended, however, that neither this
amendment and republication nor any prior amendment and republication will
enlarge the rights of Participants in the Plan or a Predecessor Plan, as the
case may be, whose employment with a Company terminated prior to the IPO Date or
the effective date of a merger of a Predecessor Plan with and into the Plan, as
the case may be, except as required by applicable law or as expressly provided
herein.

(d)The Plan is a combination stock bonus plan qualified under Section 401(a) of
the Code and an employee stock ownership plan, as defined by Section 4975(e)(7)
of the Code, designed to invest primarily in Company Stock.  

(e)The Plan is designed to enable Eligible Employees indirectly to participate
in stock ownership of the Company through participation in the Plan and the
Accounts maintained thereunder to the extent that the assets of the Plan and
such Accounts are invested in Company Stock and to the extent that distributions
with respect to such Stock, whether in Stock or cash, represent the value of
such Stock.

(f)The funding policy of the Plan and Trust is as set forth in Article V.

 



--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(g)All Trust assets acquired under the Plan as a result of Company
contributions, income and other additions to the Trust shall be administered,
distributed, forfeited and otherwise governed by the provisions of the Plan.

Effective Date

.  The original effective date of this Plan is December 28, 1974, and the
general effective date of this 2019 Amendment and Restatement is the IPO Date,
except as otherwise specifically stated.

Defined Terms

.  All capitalized terms used in this Plan shall have the meaning set forth in
Article II, unless the context clearly indicates otherwise.

Article II
DEFINITIONS

Account

.  “Account” shall mean each of the following accounts (including any
subaccounts established from time to time under each such account) maintained to
record the interest of a Participant:

(a)ESOP Account;

(b)PAYSOP Account; and

(c)Retirement Account.

Affiliated Company

.  “Affiliated Company” shall mean (except as modified by Section 11.5 for
purposes of Article XI) (a) any corporation which is included in a controlled
group of corporations (within the meaning of Section 414(b) of the Code), of
which a Member Company is a member, other than such Member Company, (b) any
trade or business which is under common control with a Member Company (within
the meaning of Section 414(c) of the Code), other than such Member Company, (c)
any member of an affiliated service group (within the meaning of Section 414(m)
of the Code) that includes a Member Company, other than such Member Company; and
(d) any other entity required to be aggregated with the Company pursuant to
regulations under Section 414(o) of the Code.

Anniversary Date

.  “Anniversary Date” shall mean the last day of each Plan Year.

Approved Absence

.  “Approved Absence” shall mean a leave of absence approved for an Employee
under the uniform leave of absence policy maintained by the Company employing
such Employee.

Beneficiary

.  “Beneficiary” shall mean the person or estate of a deceased Participant,
entitled to benefits hereunder upon the death of a Participant as designated
pursuant to Section 9.3.

Board of Directors

.  “Board of Directors” shall mean the board of directors of the Sponsor, as
such board may be constituted from time to time.

2

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Break in Service

.  “Break in Service” or “Break” shall mean with respect to an Employee whose
employment with all Companies terminates:

(a)the calendar year in which his or her employment terminates if such
termination occurs prior to March 1 of such year and the Employee does not
return to employment with a Company prior to November 1 of such year.

(b)each calendar year following the calendar year in which his or her employment
terminates, except for a calendar year in which the Employee returns to
employment with a Company prior to November 1 of such calendar year.

Notwithstanding the foregoing, no Employee shall have a Break in Service with
respect to a calendar year if he or she completes more than five hundred (500)
Hours of Service during such calendar year.  For purposes of this Section 2.7,
an Employee who leaves work on an Approved Absence and returns to work on or
before the end of such Approved Absence shall not be deemed to have terminated
employment; if such person does not return to work by the end of an Approved
Absence, he or she shall be treated as having terminated employment immediately
prior to leaving work on such Approved Absence.

Solely for purposes of determining whether a Break in Service for eligibility or
vesting purposes has occurred in a computation period, an individual who is
absent from work for maternity or paternity reasons shall receive credit for the
Hours of Service which would otherwise have been credited to such individual but
for such absence, or in any case in which such Hours cannot be determined, eight
(8) Hours of Service per day of such absence, except that the total number of
Hours of Service to be credited shall not exceed five hundred one (501).  For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the individual, (2)
by reason of a birth of a child of the individual, (3) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement.  The Hours of
Service credited under this Section shall be credited (1) in the computation
period in which the absence begins if the crediting is necessary to prevent a
Break in Service in that period, or (2) in all other cases, in the following
computation period.

Notwithstanding the foregoing, a period of absence from employment shall not be
regarded as maternity or paternity leave if the Employee shall fail to comply
with a request by the Company to furnish the Plan Administrator such timely
information as may be reasonably required to establish that the absence from
employment was for a reason set forth above and the number of days for which
there was such an absence.

In addition, in the case of an individual who is absent from work during an
approved leave of absence granted to an Employee pursuant to the Family and
Medical Leave Act, the twelve (12) consecutive month period beginning on the
first anniversary of the first day of such absence shall not constitute a Break
in Service if the Employee returns to work for the Company at the end of such
leave of absence. Uniformed services Employees will not incur a Break in Service
because of their military leave in accordance with the terms set forth in
Section 16.6.

3

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Code

.  “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the regulations thereunder.  Reference to a specific
section of the Code shall be deemed also to refer to any applicable regulations
under such section, and also shall include any comparable provisions of future
legislation that amend, supplement or supersede that specific section.

Committee

.  “Committee” shall mean the Policy and Advisory Committee described in Article
XII.

Company

.  “Company” shall mean the Sponsor or any Affiliated Company.

Company Stock

.  “Company Stock” shall mean the stock issued by the Sponsor or any Affiliated
Company that is an “employer security” within the meaning of Section 409(1) of
the Code.

Compensation

.  “Compensation” means all amounts received in cash by an Employee from a
Company including salary, wages, shift differential, overtime pay, vacation,
holiday and sick pay, and any differential wage payments under Section 3401(h)
of the Code, if any, commissions, or jury or military duty pay. Compensation
shall include amounts that would be received in cash and included in gross
income by the Employee but for an election to defer and contribute such amounts
pursuant to a flexible benefit program or other arrangement described in Section
125 of the Code or a cash or deferred arrangement under Section 402(g) of the
Code and qualified transportation fringe benefits described in Section 132(f)(4)
of the Code. Severance pay is also “Compensation” if it is paid within the later
of (i) 2½ months of separation from employment, or (ii) the end of the year that
includes the date of severance, but only to the extent that, absent a severance,
such amounts would have been paid to the Employee as an active Employee as
regular compensation for services during the Employee’s regular working hours.

However, Compensation shall not include amounts included in the Employee's gross
income with respect to bonuses, the grant or exercise of stock options or stock
appreciation rights, grant of restricted stock, grant or settlement of
restricted stock units, lapse of restrictions on restricted stock, dividends
paid on restricted stock, dividends paid on Company Stock held by the Plan,
amounts included in the Employee’s gross income in respect of group term life
insurance exceeding $50,000, automobile allowances, moving expense allowances,
tax differentials, cost of living differentials and other expense
reimbursements.

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Compensation of each Employee taken into account under the Plan shall not exceed
$220,000 ($280,000 for the 2019 Plan Year), as adjusted by the Internal Revenue
Service for increases in the cost of living in accordance with Section
401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
Compensation is determined (“determination period”) beginning in such calendar
year. If a determination period consists of fewer than 12 months, the OBRA ‘93
annual compensation limit will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.

4

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Computation Period

.  “Computation Period” shall mean the initial period of 12 consecutive calendar
months commencing on the date the Employee first performs an Hour of Service
following or coinciding with his or her employment or re-employment with a
Company, and successive computation periods shall be each calendar year starting
with the calendar year in which the initial computation period ends.

Early Retirement Date or Early Retirement

.  “Early Retirement Date” or “Early Retirement” shall mean the date that is the
later of (a) the date upon which the termination of employment with all
Companies of a Participant who is 100% vested in his or her ESOP Account occurs
and (b) the first day of the month in which the Participant attains age
sixty-two (62).

Eligible Employee

.

(a)“Eligible Employee” shall mean an Employee who is employed by a Member
Company as an active employee on a full- or part-time basis (without regard to
his or her or her treatment under the Fair Labor Standards Act or any successor
provision thereto), including any such Eligible Employee who is on sick leave or
vacation; provided that the Employee’s salary or wages are subject to employment
taxes under Section 3121(b) of the Code.

(b)The term “Eligible Employee” shall also include (i) any citizen or resident
of the United States who is an Employee of a corporation which is a “domestic
subsidiary,” as defined in Section 407 of the Code, of a Company which is a
“domestic parent corporation” within the meaning of Section 407 of the Code, and
which has been specifically designated as such for purposes of the Plan by
resolution of the Board of Directors, and (ii) any citizen or resident of the
United States who is an Employee of a corporation which is a “foreign
subsidiary,” as defined in Section 3121(1)(8) of the Code, of a Company which is
a “domestic corporation” within the meaning of Section 406 of the Code, provided
the Company has entered into an agreement under Section 3121(1) of the Code with
respect to such foreign subsidiary; unless such individual would otherwise be an
Employee under the Plan.

(c)The term “Eligible Employee” shall exclude any:

(1) Employee who is on an Approved Absence,

(2)Employee who is covered by a collective bargaining agreement to which any
Company is a party if there is evidence that retirement benefits were the
subject of good faith bargaining between the Company and the collective
bargaining representative, unless the collective bargaining agreement provides
for participation in this Plan,

(3)Employee who is employed by Parsons Infrastructure and Technology Services
Division of Parsons Infrastructure & Technology Group Inc., or, prior to January
1, 2007, by the Parking Division of Parsons Facility Management Company,

(4)“leased employee,” within the meaning of Section 414(n) of the Code,

5

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(5)Employee who is working on an as-needed basis or at irregular intervals as a
casual employee,

(6)an individual recorded on the books and records of a Member Company as an
independent contractor, a worker provided by a temporary staffing agency, or an
individual with respect to whom a written agreement governing the relationship
between such person and a Member Company provides in substance that such person
shall not be an Eligible Employee hereunder, or

(7)any Employee who was a member of the board of directors of The Ralph M.
Parsons Company on January 1, 1974.

(d)The preceding provisions of this Section shall be given effect
notwithstanding any classification or reclassification of an individual as an
employee or common law employee of a Member Company or as a member of any other
category of individuals not excluded under the preceding provisions of this
Section by reason of action taken by any tax, or other governmental
authority.  In the event that an individual rendering services to a Member
Company in an excluded category is classified or reclassified by reason of
action taken by any tax, or other governmental authority, or by a Member
Company, such individual shall continue to be excluded under this Plan unless
specifically included hereunder by the terms of an amendment to this Plan or by
the terms of a written instrument executed by such individual and a Member
Company.

Employee

.  “Employee” shall mean any individual employed by a Company.

ERISA

.  “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

ESOP Account

.  “ESOP Account” shall mean a Participant’s account, including subaccounts, if
any, established from time to time, representing his or her interest in the ESOP
Fund.

ESOP Fund

.  “ESOP Fund” shall mean that portion of the Trust Fund to which are allocated
assets attributable to all ESOP Accounts, contributions under Section 4.1 and
the proceeds of any Exempt Loan.

ESOP Suspense Subfund

.  “ESOP Suspense Subfund” shall mean the subfund established under Section 6.2
as part of the ESOP Fund to hold Company Stock purchased with the proceeds of an
Exempt Loan pending the allocation of such Stock to individual ESOP Accounts.

Exempt Loan

.  “Exempt Loan” shall mean any loan that satisfies the provisions of the term
“Loan” as described in Treasury Regulations Section 54.4975-7(b)(1)(ii) and as
defined below.  “Loan” refers to a loan made to an ESOP by a disqualified person
or a loan to an ESOP which is guaranteed by a disqualified person.  It includes
a direct loan of cash, a purchase-money transaction, and an assumption of the
obligation of an ESOP.  “Guarantee” includes an unsecured guarantee and the use
of assets of a disqualified person as collateral for a loan, even though the

6

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

use of assets may not be a guarantee under applicable state law.  An amendment
of a loan in order to qualify as an exempt loan is not a refinancing of the loan
or the making of another loan.  A “Non-Exempt Loan” shall mean any loan that
fails to satisfy the “Loan” provisions described above.

2.22Fair Market Value. "Fair Market Value" shall mean, as of any given date, the
value of a share of Company Stock determined as follows:

(a)If the Company Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any national
market system or (iii) quoted or traded on any automated quotation system, its
Fair Market Value shall be the closing sales price for a share of Company Stock
as quoted on such exchange or system for such date or, if there is no closing
sales price for a share of Company Stock on the date in question, the closing
sales price for a share of Company Stock on the last preceding date for which
such quotation exists, as reported in The Wall Street Journal or such other
source as the Committee deems reliable;

(b)If the Company Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Company Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Company Stock on such date, the
high bid and low asked prices for a Share on the last preceding date for which
such information exists, as reported in The Wall Street Journal or such other
source as the Committee deems reliable; or

(c)If the Company Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established
pursuant to Section 5.6.

Forfeiture

.  “Forfeiture” shall mean the unvested portion of a Participant’s Account that
is forfeited on the earlier of (a) the date the Participant receives a complete
distribution of his or her vested Account or (b) the date on which he or she has
five consecutive Breaks in Service.

Highly Compensated Employee

.

(a)“Highly Compensated Employee” shall mean any Employee who

(1)was a 5% owner (as defined in Section 416(i)(1) of the Code) at any time
during the Plan Year or the preceding Plan Year, or

(2)for preceding Plan Year, received compensation (within the meaning of Section
415(c)(3) of the Code) from a Company in excess of the limit described in
Section 414(q)(1)(B) of the Code (as adjusted in the same time and in the same
manner as under Section 415(d) of the Code) during the preceding Plan Year and
was in the “top-paid group” of Employees (as defined in regulations under
Section 414(q)(3) of the Code) for such preceding year.

7

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(b)Determination of a Highly Compensated Employee shall be in accordance with
the following definitions and special rules:

(1)An Employee shall be treated as a 5% owner for any Plan Year if at any time
during such Year such Employee was a 5% owner.

(2)A former Employee shall be treated as a Highly Compensated Employee if such
Employee was a Highly Compensated Employee when such Employee incurred a
severance, or such Employee was a Highly Compensated Employee at any time after
attaining age fifty-five (55).

(3)Sections 414(b), (c), (m), and (o) of the Code shall be applied before the
application of this Section.

(4)To the extent permissible under Section 414(q) of the Code, the Committee may
determine which Employees shall be categorized as Highly Compensated Employees
by applying a simplified method prescribed by the Internal Revenue Service.

2.25Hour of Service.

(a)“Hour of Service” shall mean, with respect to an Employee:

(1)Each hour for which the Employee is paid, or entitled to payment for the
performance of duties for a Company.  These hours shall be credited to the
Employee for the computation period in which the duties are performed.

(2)Each hour for which an Employee is paid, or entitled to payment, by a Company
on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence.  No more than five hundred one (501)
Hours of Service shall be credited under this paragraph for any single
continuous period (whether or not such period occurs in a single computation
period).

(3)Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by a Company.  The same Hours of Service shall not
be credited both under Paragraph (1) or (2), as the case may be, and under this
Paragraph (3).

(b)Hours of Service under subsections (a)(2) and (3) shall be determined and
credited in accordance with Paragraphs (b) and (c) of Department of Labor
Regulation Section 2530.200b-2 or any successor Regulation thereto.

(c)An “Hour of Service” shall include service performed for an Affiliated
Company prior to the date such Company becomes an Affiliated Company, as
required by Section 414(a) of the Code.

IPO Date

.  “IPO Date” shall mean the first date upon which Company Stock is traded on
any securities exchange or an interdealer quotation system.

8

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Lock-up Period

.  “Lock-up Period” shall mean the 180 days after the date set forth on the
final prospectus used in the Company's initial public offering.

Member Company

.  “Member Company” shall mean the Sponsor or each Affiliated Company that, as a
whole or only with respect to certain units or divisions thereof, has adopted
the Plan or a portion thereof, with the permission of the Board of
Directors.  Notwithstanding the foregoing, in no event may, effective April 1,
1992, Parsons International Limited, a Delaware Corporation, or, effective
January 1, 1995, Parsons International, a California corporation, or effective
January 1, 2005, De Leuw Cather International Limited, a Delaware corporation,
be considered Member Companies under this Plan.  A Member Company shall
automatically terminate its status as such when it ceases to be an Affiliated
Company unless the Board of Directors expressly provides otherwise.

Normal Retirement Date

.  “Normal Retirement Date” shall mean the first day of the month in which the
Participant attains age sixty-five (65).

Participant

.  “Participant” shall mean any Employee (or former Employee) who has satisfied
the requirements for participation under Article III or on whose behalf Accounts
are maintained under this Plan.

PAYSOP Account

.  “PAYSOP Account” shall mean a Participant’s Account, including subaccounts,
if any, established thereunder from time to time, representing his or her
interest in the PAYSOP Fund.

PAYSOP Fund

.  “PAYSOP Fund” shall mean that portion of the Trust Fund to which are
allocated assets attributable to all PAYSOP Accounts and contributions.

Plan

.  “Plan” shall mean the Parsons Employee Stock Ownership Plan and includes the
Trust Agreement.

Plan Administrator

.  “Plan Administrator” shall mean the Sponsor.

Plan Year

.  “Plan Year” shall mean each calendar year.  

Predecessor Plan

.  “Predecessor Plan” shall mean each retirement plan that has merged into this
Plan.

Retirement Account

.  “Retirement Account” shall mean a Participant’s account, including
subaccounts, if any, established under this Plan which held amounts from
Predecessor Plans attributable to employer contributions and were not
transferred to the Parsons Corporation Retirement Savings Plan in 1997.

Retirement Fund

.  “Retirement Fund” shall mean that portion of the Trust Fund  attributable to
all Retirement Accounts.  

Sponsor

.  “Sponsor” shall mean Parsons Corporation.

9

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Spouse

.  “Spouse” or “Surviving Spouse” shall mean the spouse or surviving spouse of
the Participant, provided that a former spouse will be treated as the Spouse or
Surviving Spouse to the extent provided under a qualified domestic relations
order described in Section 414(p) of the Code.

Trading Day

.  “Trading Day” shall mean each day that the New York Stock Exchange is open
for trading following the IPO Date.

Trust

.  “Trust” shall mean the Parsons Corporation Employee Stock Ownership Trust,
created by the Trust Agreement entered into between the Sponsor and the Trustee.

Trust Agreement

.  “Trust Agreement” shall mean the agreement by and between the Sponsor and the
Trustee, as amended, and which shall constitute a part of the Plan.

Trustee

.  “Trustee” shall mean each person serving as Trustee under the Trust
Agreement.  Any person serving as Trustee may also serve as a member of the
Committee, as a member of the Board of Directors, or as an officer, employee or
director of a Company or in any other fiduciary or other capacity with respect
to either the Plan or a Company.

Trust Fund

.  “Trust Fund” shall mean all cash and securities and all other assets
deposited with or acquired by the Trustee in its capacity as such hereunder,
together with accumulated income.

Valuation Date

.  “Valuation Date” is defined as follows:

(a)For purposes of Section 7.5 and Article VIII, the “Valuation Date” shall mean
the Trading Day prior to the date on which the Participant’s distribution
application is scanned as received and entered into the system by the Committee
or its agent.  

(b)For purposes of Article IX, the “Valuation Date” shall mean the Trading Day
immediately preceding the date of distribution of the deceased Participant's
Account (or, if such day is not a Trading Day, then the immediately prior
Trading Day).

(c)For all other purposes of the Plan, the “Valuation Date” shall mean the
Anniversary Date.

(d)If the Company Stock ceases to be publicly traded on an established
securities exchange, the “Valuation Date” for all purposes under this Plan shall
mean the Anniversary Date.  

(e)Notwithstanding the foregoing, if the Plan purchases or sells Company Stock
from or to any disqualified persons, as defined in Section 4975(e)(2) of the
Code, then that Company Stock will be valued as of the date of the transaction
as required by Treasury Regulation Section 54.4975-11(d)(5).

Year of Cumulative Service

. “Year of Cumulative Service” shall mean, with respect to an Employee:

10

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(a)the calendar year in which such Employee is hired or rehired by a Company if
the date of hire or rehire is prior to September 1 of such calendar year; or the
calendar year in which the entity employing the Employee becomes a Company, so
long as the entity becomes a Company prior to September 1 of such calendar year
and the Employee is an employee of such entity as of such date; provided that
for Employees hired or rehired after 1993 or for entities becoming a Company
after December 31, 1993, the calendar year of hire or rehire or acquisition, as
the case may be, shall be counted as a “Year of Cumulative Service” in
accordance with subsection (c);

(b)the calendar year in which such Employee’s employment with all Companies
terminates if the date of termination occurs after April 30 of such calendar
year; provided that, for Employees with fewer than three Years of Cumulative
Service as of January 1, 1994, the calendar year of employment termination shall
be counted as a “Year of Cumulative Service” in accordance with subsection (c);

(c)any calendar year in which the Employee completes 1,000 or more Hours of
Service; provided, that, an Employee shall not receive credit for more than one
Year of Cumulative Service under this section 2.46 with respect to any calendar
year; and

(d)Additional Service.

(1)Notwithstanding the foregoing and solely for vesting purposes, an Employee
who was a participant in the Engineering-Science Companies Employees’ Pension
Plan prior to January 1, 1984, or the Brian Watt Associates, Inc. Employee
Retirement Plan prior to February 2, 1985, shall receive credit for services
performed during such periods but not for more than one year of service with
respect to any calendar year.

(2)Notwithstanding the foregoing and solely for vesting purposes, a Participant
shall (i) receive Years of Cumulative Service for past service performed for
Saudi Arabian Parsons Limited or Parsons International Corporation LLC and (ii)
be treated as employed by the Company and shall continue to accrue Hours of
Service and Years of Cumulative Service under the Plan for any period of time
that the Participant is employed by Saudi Arabian Parsons Limited or Parsons
International Corporation LLC.

 

(3)Notwithstanding the foregoing and solely for vesting purposes, the Committee
may, in its sole discretion but in a nondiscriminatory manner, credit an
Employee with service performed for a predecessor employer.

Article III
PARTICIPATION IN THE PLAN

Commencement of Participation

.  Except as provided in Section 3.2, an Eligible Employee shall become a
Participant in the Plan in accordance with the following rules:

11

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(a)An Eligible Employee hired in any calendar year, or employed by an entity on
the date such entity becomes a Member Company in any calendar year, shall become
a Participant in the Plan on the January 1 coinciding with or immediately
preceding the date such Employee completes 1,000 Hours of Service in a
Computation Period, provided he or she is an Eligible Employee on the last day
of such Computation Period.  

(b)If an Employee, who is not an Eligible Employee, has completed the requisite
Hours of Service with the Company in a Computation Period and subsequently
becomes an Eligible Employee, such Eligible Employee shall become a Participant
as of the January 1 coinciding with or immediately preceding the date he or she
became an Eligible Employee.

Re-employment as Eligible Employees

.

(a)In the case of an Employee who was not a Participant as of the date of his or
her termination of employment, if such Employee is re-employed as an Eligible
Employee following the occurrence of a Break in Service, he or she shall become
a Participant in the Plan on the January 1 coinciding with or immediately
preceding the date he or she completes 1,000 Hours of Service in a Computation
Period, provided he or she is an Eligible Employee on the last day of such
Computation Period.  

(b)In the case of an Eligible Employee who was a Participant as of the date of
his or her termination of employment, if such individual is re-employed by a
Member Company as an Eligible Employee, he or she shall become a Participant as
of his or her date of rehire.

Former Participants

.  Employees who have commenced participation in the Plan, but cease active
participation because their employer, though still a Company, is not or has
ceased to be a Member Company, shall continue to accrue Years of Cumulative
Service, but shall no longer be entitled to additional contributions under the
Plan or allocations of Forfeitures unless hired or rehired by a Member Company.

Article IV
COMPANY CONTRIBUTIONS

Contributions to ESOP Fund

.

(a)Subject to Article XI, the Member Companies shall contribute in cash or
Company Stock to the ESOP Fund for each Plan Year such sum as the Board of
Directors may, in its sole discretion, determine.  In any Plan Year, the
contribution on behalf of the Eligible Employees of a Member Company, when
expressed as a percentage of the aggregate Compensation of such Eligible
Employees, will be in the same proportion as the contribution on behalf of
Eligible Employees of another Member Company.  The contribution under this
Section 4.1 for any given Plan Year shall be fixed by resolution of the Board of
Directors and shall be paid to the Trustee not later than the due date
(including any extensions thereof) for filing the federal income tax return of
the Member Companies for their fiscal year ending with or within the Plan Year.

12

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(b)Some or all of a contribution under subsection (a) made in cash or property
other than Company Stock may be applied to repay any outstanding Exempt
Loan.  The Committee may, subject to any pledge or similar agreement, direct or
determine the proportions by which contributions are applied to repay each of
the one or more Exempt Loans.

(c)Some or all of a contribution under subsection (a) made in cash or property
other than Company Stock may be applied to purchase the shares of Company Stock
including shares allocated to the Accounts of any Participant (or Beneficiary)
in order to make a distribution under Articles VII, VIII or IX to such
Participant (or Beneficiary).

Company Not Responsible for Adequacy of Trust Fund

.  Except as required by applicable law, neither the Board of Directors, any
Company, any member of the Committee nor any Trustee shall be responsible for
the adequacy of the Trust Fund to meet and discharge any or all payments and
liabilities hereunder.

Conditions of Contributions

.  All contributions by a Company to the ESOP Fund are conditioned on the
qualification of the Plan under Section 401 of the Code and their deductibility
under Section 404 of the Code.

Article V
TRUST FUND

Plan Assets

.  The Sponsor has entered into the Trust Agreement providing for the
establishment of a single Trust to hold the assets of the Plan.  All Company
contributions shall be paid over to the Trustee and held pursuant to the
provisions of the Plan and the Trust Agreement.  

Division of Assets

.  Assets of the Trust Fund shall be held in separate funds which initially
shall consist of the ESOP Fund, PAYSOP Fund and Retirement Fund and thereafter
shall consist of such funds as the Committee may establish from time to
time.  Individual Participant interests in the Trust Fund shall be reflected in
the Accounts maintained for each Participant.  Notwithstanding the foregoing,
the Trust Fund shall be treated as a single trust for purposes of investment and
administration, and nothing contained herein shall require a physical
segregation of assets for any fund or for any Account maintained under the Plan.

Investment of Trust Fund

.

(a)The Plan was established and continues to be maintained for the purpose of
providing an opportunity for Participants to acquire an ownership stake in the
Sponsor in order to align the interests of Participants and the Companies. The
Company believes that its success as an entity and the performance of the
Company Stock will be enhanced and facilitated in the long run by such
alignment. Accordingly, investment in Company Stock is intended to be a
permanent feature of the Plan.

(b)The ESOP Fund shall be invested primarily in Company Stock except for cash or
cash equivalent investments for the limited purposes of making Plan
distributions to participants or paying Plan administrative expenses, or pending
the investment of contributions or other cash receipts in Company
Stock.  Neither any Company nor the Committee nor any

13

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Trustee shall have any responsibility or duty to time any transaction involving
Company Stock, in order to anticipate market conditions or changes in stock
value, nor shall any such person have any responsibility or duty to sell Company
Stock held in the ESOP Fund (or otherwise to provide investment management for
Company Stock held in the ESOP Fund) in order to maximize return or minimize
loss.  The Committee may direct the Trustee to have the Plan enter into one or
more Exempt Loans to finance the acquisition of Company Stock.  Company
contributions in cash, and other cash received by the Trustee, may be used to
make distributions from the Plan or to acquire shares of Company Stock from
Company shareholders or directly from the Company.

(c)The PAYSOP Fund shall be invested primarily in Company Stock except for cash
or cash equivalent investments for the limited purpose of making Plan
distributions to Participants or paying Plan administrative expenses, or pending
the investment of contributions or other cash receipts in Company
Stock.  Neither any Company nor the Committee nor any Trustee shall have any
responsibility or duty to time any transaction involving Company Stock, in order
to anticipate market conditions or changes in stock value, nor shall any such
person have any responsibility or duty to sell Company Stock held in the PAYSOP
Fund (or otherwise to provide investment management for Company Stock held in
the PAYSOP Fund) in order to maximize return or minimize loss.

Exempt Loan

.  

(a)Notwithstanding anything contained herein to the contrary, proceeds of an
Exempt Loan shall be used, within a reasonable time after receipt by the Trust,
only for the following purposes:

(1)to acquire Company Stock;

(2)to repay the same Exempt Loan; or

(3)to repay any previous Exempt Loan.

(b)An Exempt Loan shall be repaid only from amounts loaned to the Trust and the
proceeds of such loans, from Member Company contributions in cash and earnings
attributable thereto, from any collateral given for the loan, and from dividends
paid on shares of unallocated Company Stock acquired with proceeds of the loan.

(c)No Company Stock acquired with the proceeds of an Exempt Loan may be subject
to a put, call, or other option, or buy-sell or similar arrangement while held
by the Plan and when distributed by the Plan whether or not the Plan is then an
employee stock ownership plan within the meaning of Section 4975(e)(7) of the
Code.

(d)In addition, and in accordance with Treasury Regulations Sections 54.4975-7
and 54.4975-11, the following provisions shall apply to an Exempt Loan under the
Plan:

(1)An Exempt Loan must be for a specific term, and must not be payable at the
demand of any person.

14

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(2)An Exempt Loan must be primarily for the benefit of the Plan participants and
their beneficiaries.

(3)The Plan must not obligate itself to acquire securities from a particular
security holder as an indefinite time determined upon the happening of an event,
such as the death of the holder.

(4)The only assets of the Plan that may be given as collateral on an Exempt Loan
are qualifying employer securities acquired with the proceeds of the loan and
those securities that were used as collateral on a prior Exempt Loan repaid with
the proceeds of the current Exempt Loan.

(5)The interest rate of an Exempt Loan must not be in excess of a reasonable
rate of interest and should consider the following factors: the amount and
duration of the loan, the security and guarantee involved (if any), the credit
standing of the Plan and the guarantor (if any), and the interest rate
prevailing for comparable loans.

(6)At the time an Exempt Loan is made, the interest rate for the loan and the
price of securities to be acquired with the loan proceeds should not be such
that the Plan assets might be drained off.

(7)No person entitled to payment under an Exempt Loan shall have any rights to
assets of the Plan other than collateral given for the loan, contributions
(other than contributions of employer securities) made to repay such Exempt
Loan, and the earnings attributable to such collateral and the investment of
such contributions.

(8)The payments made with respect to an Exempt Loan by the Plan during a Plan
Year must not exceed and amount equal to the sum of such contributions and
earnings received during or prior to the year less such payments in prior
years.  Such contributions and earnings must be accounted for separately in the
books of account of the Plan until the loan is repaid.

(9)In the event of default upon an Exempt Loan, the value of Plan assets
transferred in satisfaction of the loan must not exceed the amount of
default.  If the lender is a Disqualified Person, a loan must provide for a
transfer of Plan assets upon default only upon and to the extent of the failure
of the Plan to meet the payment schedule of the loan.

(10)In the event that the Plan holds different classes of stock and securities
acquired with the proceeds of an Exempt Loan available for distribution consist
or more than one class, a distributee must receive substantially the same
proportion of each such class of stock.

(11)If a portion of a Participant’s Account is forfeited, qualifying employer
securities will be forfeited only after other assets.  If interests in more than
one class of qualifying employer securities have been allocated to the
Participant’s Account, the Participant must be treated as forfeiting the same
proportion of each such class of stock.

15

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Securities Law Limitation

.  The Committee shall not be required to engage in any transaction, including
without limitation, directing the purchase or sale of Company Stock, which it
determines in its sole discretion might tend to subject itself, its members, the
Plan, any Company, or any Participant to a liability under federal or state
securities laws.  

Accounting and Valuations

.

(a)The fair value of the assets of the Trust Fund shall be determined as of each
Anniversary Date, or such other more frequent dates as the Committee may
determine, in accordance with generally accepted commercial methods and
practices.  Valuations of employer securities which are not readily tradable on
an established market, will be made by an independent appraiser who meets the
requirements similar to the requirements prescribed under Section 170(a)(1) of
the Code.  The value of the Company Stock which is readily tradeable on an
established market as of any given date shall be equal to the Fair Market Value
of such Company Stock on such date.

(b)Except as provided in Section 6.6, as of such dates specified by the
Committee, but no less frequently than as of each Anniversary Date, each
Participant’s Accounts shall be credited (debited) with the allocable share of
the net income (loss) of the portion of the Trust Fund valued as of the date of
such allocation.  For this purpose the net income (loss) of the Trust Fund shall
include any income with respect to securities in the ESOP Suspense Subfund
acquired with the proceeds of an Exempt Loan.  In determining net income,
interest paid under any installment contract for the acquisition of Company
Stock by the Trust or on any Exempt Loan shall not be taken into account.

(c)The Committee shall establish accounting procedures for the purpose of making
the allocations, valuations and adjustments to Participants’ Accounts provided
for in the Plan.  From time to time, the Committee may modify its accounting
procedures for the purpose of achieving equitable and non-discriminatory
allocations among the Accounts of Participants in accordance with the provisions
of the Plan.

Trustee

.  The Board of Directors may at any time, in accordance with the terms of the
Trust Agreement, remove an incumbent Trustee and designate a successor Trustee.

 

Article VI
ALLOCATION OF CONTRIBUTIONS TO THE ESOP FUND

Allocation of Contributions

.  

(a)In addition to net income or loss allocated in accordance with Article V and
Forfeitures allocated in accordance with Article VII, the ESOP Account
maintained for Eligible Employees will be credited as of each Anniversary Date
with his or her allocable share of contributions under Section 4.1 in Company
Stock or any other form.  

16

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(b)The allocation of contributions of each Member Company shall be made to the
ESOP Accounts of those Participants who were Eligible Employees of a Member
Company during the Plan Year in the same proportion that the Compensation for
the Plan Year of such Participant while an Eligible Employee of such Member
Company bears to the total Compensation for the Plan Year of all Participants
while Eligible Employees of such Member Company entitled to an allocation under
this Section 6.1 for that Plan Year.  

(c)Each ESOP Account will be debited for its share of cash payments for the
acquisition of Company Stock or for repayment of Exempt Loans or other debt,
including principal and interest, incurred for the acquisition of Company Stock,
as Company Stock is allocated to such Account in accordance with Section
6.3.  Allocations of Company Stock shall be expressed in terms of number of
whole and fractional interests in shares.  

(d)A subaccount under each Participant’s ESOP Account shall be maintained to
reflect his or her non-forfeitable interest in any Trust assets (including
Company Stock) attributable to dividends on Company Stock allocated to his or
her ESOP Account (other than dividends distributed under the provisions of
Section 6.6).  

(e)One or more other subaccounts may be established under each Employee’s ESOP
Account to differentiate between contributions and earnings thereon and for such
other purposes as the Committee deems appropriate.

Suspense Subfund

.  Company Stock acquired by the ESOP Fund through an Exempt Loan shall be added
to and maintained in the ESOP Suspense Subfund and shall thereafter be released
from the ESOP Suspense Subfund and allocated to ESOP Accounts of Participants as
provided in Sections 6.3 and 6.4. The Company Stock acquired with each Exempt
Loan shall be accounted for and allocated separately in accordance with the
provisions of this Article VI.

Release from ESOP Suspense Subfund

.  Company Stock acquired for the ESOP Fund through an Exempt Loan shall be
released from the ESOP Suspense Subfund as the Exempt Loan is repaid, in
accordance with the provisions of this Section 6.3.

(a)For each Plan Year until the Exempt Loan is fully repaid, the number of
shares of Company Stock released from the ESOP Suspense Subfund shall equal the
number of unreleased shares immediately before such release for the current Plan
Year multiplied by the “Release Fraction.” As used herein, the Release Fraction
shall be a fraction the numerator of which is the amount of principal and
interest paid on the Exempt Loan for such current Plan Year and the denominator
of which is the sum of the numerator plus the principal and interest to be paid
on such Exempt Loan for all future years during the duration of the term of such
Loan (determined without reference to any possible extensions or renewals
thereof).  Notwithstanding the foregoing, in the event such Loan shall be repaid
with the proceeds of a subsequent Exempt Loan (the “Substitute Loan”), such
repayment shall not operate to release all such Company Stock in the ESOP
Suspense Subfund, but, rather, such release shall be effected pursuant to the
foregoing provisions of this Section 6.3 on the basis of payments of principal
and interest on such Substitute Loan.

17

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(b)If required by any pledge or similar agreement, then in lieu of applying the
provisions of subsection (a) with respect to such loan or Substitute Loan,
shares shall be released from the ESOP Suspense Subfund as the principal amount
of an Exempt Loan is repaid (and without regard to interest payments), provided
the following three conditions are satisfied:

(1)The Exempt Loan must provide for annual payments of principal and interest at
a cumulative rate that is not less rapid at any time than level annual payments
of such amounts for ten years.

(2)The interest portion of any payment is disregarded only to the extent it
would be treated as interest under standard loan amortization tables.

(3)If the Exempt Loan is renewed, extended or refinanced, the sum of the expired
duration of the Exempt Loan and the renewal, extension or new Exempt Loan period
must not exceed ten years.

(c)If at any time there is more than one Exempt Loan outstanding, then separate
accounts may be established under the ESOP Suspense Subfund for each such
Loan.  Each Exempt Loan for which a separate account is maintained may be
treated separately for purposes of the provisions governing the release of
shares from the ESOP Suspense Subfund under this Section 6.3 and for purposes of
the provisions governing the application of Member Company contributions to
repay an Exempt Loan under Section 4.1.

(d)It is intended that the provisions of this Section 6.3 shall be applied and
construed in a manner consistent with the requirements and provisions of
Treasury Regulation § 54.4975-7(b)(8), and any successor regulation
thereto.  All Company Stock released from the ESOP Suspense Subfund during any
Plan Year shall be allocated among Participants as prescribed by Section 6.4.

Allocation of Shares Released from ESOP Suspense Subfund

.

(a)Shares of Company Stock released from the ESOP Suspense Subfund for a Plan
Year in accordance with Section 6.3 shall be held in the ESOP Fund on an
unallocated basis until allocated by the Committee as of the Anniversary Date
for that Plan Year.  All Company Stock in the ESOP Fund, other than Company
Stock held in the ESOP Suspense Subfund as of an Anniversary Date, must be
allocated to ESOP Accounts as of such Anniversary Date.  

(b)The allocation of such shares shall be made among the ESOP Accounts of those
Participants who were Eligible Employees at any time during the Plan Year and
the number of shares allocable to such Participant’s ESOP Account shall be made
in the proportion that the Compensation for such Plan Year of each such
Participant while an Eligible Employee bears to the total Compensation for the
Plan Year of all such Participants while Eligible Employees.  

Stock Dividends, Splits, Recapitalizations, Etc.

  Any Company Stock received by the Trustee as a result of a stock split, stock
dividend, or as a result of a reorganization or other

18

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

recapitalization of a Company shall be allocated as of the day on which the
Company Stock is received by the Trustee based on the accounts of Participants
on the dividend record date, in the same manner as the Company Stock to which it
is attributable is then allocated.

Cash Dividends

.  

(a)The Sponsor declared a cash dividend on April 3, 2019 with respect to all
outstanding shares as of the April 3, 2019 record date (the “IPO Dividend”),
which IPO Dividend is conditioned upon the occurrence of the IPO Date. For the
avoidance of doubt, the IPO Dividend does not apply to shares of Company Stock
that were distributed in required minimum distributions pursuant to Section
401(a)(9) of the Code prior to April 3, 2019.  The IPO Dividend shall be held
unallocated by the Trustee, invested in short-term investments selected by the
Trustee pending use of such proceeds for purposes of making cash distributions
under Articles VIII and IX of the Plan.  In the event that, following the
expiration of the Lock-Up Period, any portion of the IPO Dividend remains in
cash, the Trustee shall use such remaining portion of the IPO Dividend to
purchase additional shares of Company Stock in the public market at such times
as the Trustee deems appropriate following the expiration of the Lock-Up Period
but prior to the next occurring Anniversary Date.  The IPO Dividend will be
allocated in the form of shares of Company Stock, consisting of the shares
acquired by the Trustee in accordance with this Section 6.6 from the IPO
Dividend, to the Participant's Accounts as of the next Anniversary Date as an
earning of the Trust Fund, with such allocation being made based on
Participant's Accounts as of April 3, 2019, even if such Participants have taken
a distribution of all or a portion of such Accounts after such date.  To the
extent that a Participant received a distribution of his or her Accounts between
April 3, 2019 and the next occurring Anniversary Date, then the Trustee shall
distribute to such Participant his or her allocable share of the IPO Dividend on
the portion of the Account so distributed in the same form as provided to other
Participants and such distribution shall be made as soon as practical following
the Anniversary Date.

(b)Cash dividends on shares of Company Stock other than the IPO Dividend
allocated to Participants’ Accounts may be paid currently to Participants, as
determined by the Trustee, in its sole discretion. If such dividends are to be
paid to the Participant, then the dividend may be paid in cash directly by a
Company, or may be distributed by the Trustee after receipt from the Company
within 180 days after the end of the Plan Year of receipt by the Trustee. If
cash dividends are not paid currently to Participants, then such cash dividends
shall be held unallocated by the Trustee and invested in short-term investments
selected by the Trustee until allocated to the Participant’s Accounts as of the
next Anniversary Date as an earning of the Trust Fund as provided in Article V,
with such allocation being made based on Participants’ Accounts as of the
dividend record date.  Notwithstanding the foregoing the Trustee may use such
cash dividend for purposes of satisfying cash distributions of fractional
shares.  To the extent that a Participant received a distribution of his or her
Account between the dividend record date and the Anniversary Date, then the
Trustee shall distribute to such Participant his or her allocable share of the
dividend on the portion of the Account so distributed and such distribution
shall be made as soon as practical following the Anniversary Date.  Dividends on
shares of unallocated stock, including shares of stock acquired with the
proceeds of an Exempt

19

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Loan and held in the ESOP Suspense Fund shall either be applied to payment of
the Exempt Loan or held in the ESOP Suspense Fund.

(c)If, prior to the expiration of the Lock-Up Period, the Trust has insufficient
cash from the IPO Dividend to fund all requested distributions, then, with
respect to any distribution election received after the date the Trustee
determines it will no longer have sufficient cash from the IPO Dividend to fund
all requested distributions during the Lock-Up Period, the Sponsor shall
automatically, and without further action by the Sponsor or the Trustee,
repurchase such number of shares of Company Stock held by the Trust as is
subject to any such election (the “Lock-Up Repurchase Obligation”).  The Lock-Up
Repurchase Obligation shall be executed effective as of the Valuation Date with
respect to any such election and the price to be paid by the Sponsor for any
shares purchased from the Trustee pursuant to this subsection (c) shall be equal
to the Fair Market Value of the Company Stock on such Valuation Date, which
repurchase price shall be equal to "adequate consideration" as defined by
Section 3(18) of ERISA.

Allocation of Amounts Transferred From Defined Benefit Plans

.  In the case of any amounts contributed under Section 4.1(a) representing
amounts transferred from terminated defined benefit pension plans, such amounts
shall be either allocated in their entirety in respect of the plan year in which
such amounts were transferred to this Plan, subject to the limitations of
Article XI, or they shall be allocated to a special suspense fund and allocated
from such fund among accounts of participants no less rapidly than ratably over
a period not to exceed seven years.  Notwithstanding the foregoing, in the year
of transfer, the amount allocated shall not be less than the lesser of the
maximum allowable under Article XI or one-eighth of the amount attributable to
the shares of Company Stock acquired with the transferred amount.

Article VII
VESTING AND diversification rule

No Vested Rights Except as Herein Specified

.  No Participant shall have any vested right or interest, or any right to
payment, of any assets of the Trust Fund, except as herein provided.  Neither
the making of any allocation nor the credit to any Account of a Participant in
the Trust Fund shall vest in any Participant any right, title or interest in or
to any assets of the Trust Fund.

Full Vesting of Participants’ Accounts

.  

(a)An Employee shall at all times be fully vested in his or her PAYSOP Account
and the subaccount of his or her ESOP and Retirement Account attributable to
cash dividends received by the Trust on Company Stock allocated to such Account.

(b)He or she shall be fully vested in the balance of his or her Accounts upon
the earliest to occur of:

(1)the day he or she becomes fully vested under the following schedule:



20

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Years of Cumulative
Service

Vested Percentage of Employee’s
Account

Less than 2 years

0

2 years but less than 3

20

3 years but less than 4

40

4 years but less than 5

60

5 years but less than 6

80

6 or more years

100

(2)the first day of the month in which he or she becomes sixty-five (65) years
of age, provided that such Participant is then employed by a Company or the
Participant is on an Approved Absence;

(3)his or her death while:

(i)employed by a Company;

(ii)on qualified military service (as defined in Section 414(u) of the Code); or

(iii)on an Approved Absence;

(4)the date of his or her termination of employment with all Companies under
circumstances entitling him to receive a benefit under Section 8.2(b) on account
of permanent disability; or

(5)the date on which he or she is required to be fully vested under the
applicable provisions of the Code on account of the termination, partial
termination or the complete discontinuance of contributions to the Plan.

Termination Prior to Full Vesting

.

(a)If a Participant’s employment with all Companies terminates prior to the date
on which his or her interest in his or her Accounts becomes fully vested in
accordance with Section 7.2, the unvested portion of the amount in said
Participant’s Accounts shall be forfeited as of the last day of the calendar
year in which the Participant sustains five (5) consecutive Breaks in Service
and shall be treated as provided in Section 7.4.  The vested portion of such a
Participant’s Accounts shall be distributed as provided in Section 8.2.

(b)In the case of a Participant described in Section 8.2(b) or 8.2(c) who
receives a distribution on account of a disability or hardship, respectively,
before incurring five (5) consecutive Breaks in Service and also resumes
employment with a Company before five (5) such consecutive Breaks in Service
occur, the undistributed forfeitable portion shall be placed in a subaccount of
the Account from which the amount was distributed and the vested portion of such
subaccount at a subsequent date shall be determined by the formula:

21

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

 

X

=P(AB + (R x D)) - (R x D), where:

 

X

= the vested portion of the subaccount at the subsequent date

 

P

=non-forfeitable percentage under Section 7.2 at the subsequent date

 

AB

=the subaccount balance at the subsequent date

 

D

=the amount of the previous distribution

 

R

=the ratio of the subaccount balance at the subsequent date to the original
subaccount balance

(c)If a portion of a Participant’s ESOP Account or Retirement Account is
forfeited, shares of Company Stock allocated to his or her ESOP Account from the
ESOP Suspense Subfund shall be forfeited only after other assets are forfeited
from each such Account.

Treatment of Forfeitures

.  Any Forfeitures occurring pursuant to Section 7.3 and amounts forfeited under
Section 8.5 shall be allocated among all other ESOP Accounts, but only among
such ESOP Accounts of Participants who were Eligible Employees during the Plan
Year, and each such allocation shall be made in the proportion that the
Compensation for such Plan Year of each such Participant while an Eligible
Employee bears to the total Compensation for the Plan Year of all such
Participants while Eligible Employees.  Any forfeiture attributable to a
Retirement Account may, but need not, be applied to the acquisition of Company
Stock.

Diversification Rule

.

(a)For the purpose of this Section 7.5 only, the following definitions shall
apply:

(1)“Qualified Participant” shall mean a Participant who has attained age 55 and
who has completed at least 10 years of participation in the Plan.

(2)“Qualified Election Period” shall mean the six Plan Year period beginning
with the Plan Year in which the Participant first becomes a Qualified
Participant.

(b)Each Qualified Participant shall be permitted to direct the Plan as to the
diversification of 25 percent of the value of the vested portion of the
Participant’s ESOP Account (or any subaccounts under such Account) subject to
the diversification rules in respect of Company Stock which was acquired by the
Plan after December 31, 1986, in the manner provided under Paragraph (d) below,
within 90 days (or, effective January 1, 2020, 150 days) after the last day of
each Plan Year during the Participant’s Qualified Election Period. Within 90
days (or, effective January 1, 2020, 150 days) after the close of the last Plan
Year in the Participant’s Qualified Election Period, a Qualified Participant may
direct the Plan as to the diversification of 50 percent of the value of the
vested portion of such ESOP Account.

22

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(c)The Participant’s direction shall be provided to the Committee in writing and
shall specify which one, if any, of the available options set forth below that
the Participant selects.  The Participant’s ESOP Account balance shall be based
on its value on the Valuation Date.  

(1)At the election of the Qualified Participant, the Plan shall distribute, in
one lump sum distribution (notwithstanding Section 409(d) of the Code), the
portion of the Participant’s ESOP Account that is covered by the election within
180 days after the last day of the period during which the election can be made.
Distributions shall be made in the form provided for under Section 8.3. This
subsection (c)(1) shall apply notwithstanding any other provision of the Plan.
However, those provisions that require the consent of the Participant, the
Participant’s Spouse, or both, to distribute a present value benefit in excess
of $5,000 still apply. If the Participant and/or the Participant’s Spouse do not
consent, the Plan will retain the amount in question.

(2)At the election of the Qualified Participant, the Plan will transfer the
portion of the Participant’s ESOP Account that is distributable and that is
covered by such election to another qualified plan of the Company which accepts
such transfers, provided that such plan permits employee-directed investment
among at least three investment options (each of which must be diversified and
have materially different risk and return characteristics) and that such plan
does not invest in Company Stock to a substantial degree. Such transfer shall be
in cash and shall be made no later than 180 days after the last day of the
period during which the election can be made. Such transfer shall comply with
the requirements of Sections 414(l), 411(d)(6) and 401(a)(11) of the Code.

(3)The Committee may establish at least three investment options under this
Plan, to be selected at its discretion, for the purpose of diversification under
this Section. If the Committee establishes such investment options, then, at the
election of the Qualified Participant, may so elect that the Plan invest the
portion of the Participant’s ESOP Account that is distributable and that is
covered by such election in any of the investment options established by the
Committee, as the Participant directs. Each of the investment options must be
diversified and have materially different risk and return characteristics. Such
investment shall be made no later than 180 days after the last day of the period
during which the election can be made.

Article VIII
RETIREMENT BENEFITS

Distribution Timing

.  The Participant’s vested Account shall be distributed to him or her in the
manner provided in this Article.  The Participant’s vested Account balance shall
be based on its value on the Valuation Date.  A Participant shall not be
entitled to a distribution of his or her Accounts prior to his or her
termination of employment with all Companies and, except as provided in
subsection 8.2(b), (c) or (d), attainment of his or her Early or Normal
Retirement Date.

23

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Method of Distribution

.  The Participant’s vested Account shall be distributed as soon as practicable
in accordance with this Section 8.2, provided that no Participant shall receive
any distribution of any part of his or her Accounts hereunder prior to his or
her Normal Retirement Date without his or her written consent if the present
value of such Accounts exceeds $5,000.

(a)Early and Normal Retirement.  

(1)Timing.  Payment of the Participant’s vested Account shall be made following
his or her termination of employment as soon as practicable after his or her
Normal Retirement Date or Early Retirement Date, but in no event later than the
sixtieth (60th) day after the close of the Plan Year in which the Participant
(if he or she were then an Employee) attains the earlier of his or her Early
Retirement Date or Normal Retirement Date.

(2)Form.  The available forms shall depend on the value of the Participant’s
vested Account balance.

(i)Vested Account Balance of Less Than $20,001.  If the value of the
Participant’s vested Account balance is less than $20,001, then it will be paid
as soon as practicable, as the Participant elects, in either

(A)one lump sum payment; or

(B)a direct rollover.

(ii)Vested Account Balance Equals or Exceeds $20,001.  If the value of the
Participant’s vested Account balance equals or exceeds $20,001, then it will be
paid as soon as practicable in installments as described in subsection (e).

(b)Permanent Disability.  

(1)Timing.  A Participant who has terminated employment with all Companies but
has neither commenced distribution of his or her entire vested Account nor
attained Early Retirement Age or Normal Retirement Age may be entitled to
receive a distribution if he or she has suffered a permanent disability at any
time (including while an Employee, while on an Approved Absence or after
termination of employment).  Any such distribution shall be made as soon as
practicable after the Committee receives proof of such disability.  

(2)Form.  The available forms shall depend on the value of the Participant’s
vested Account balance.  

(i)Vested Account Balance of Less than $20,001.  If the value of the
Participant’s vested Account balance is less than $20,001, then it will be paid
as soon as practicable, as the Participant elects, in either

(A)one lump sum payment; or

24

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(B)a direct rollover.

(ii)Vested Account Balance Equals or Exceeds $20,001.  If the value of the
Participant’s vested Account balance equals or exceeds $20,001, then it will be
paid as soon as practicable in installments as described in subsection (e).

(3)Determination of Disability.  A permanent disability, for purposes of this
Plan, shall mean the Participant has been determined by the Social Security
Administration as eligible for Social Security disability benefits.  

(c)Financial Hardship.

(1)Timing.  A Participant who has terminated employment with all Companies but
has a financial hardship prior to the distribution of his or her entire vested
Account may be entitled to receive a distribution as soon as practicable after
the Committee’s determination of such hardship.  Distribution will be made to a
Participant prior to what would otherwise be the Participant’s Normal Retirement
Date, or, if applicable, Early Retirement Date, in accordance with this
subsection (c).    

(2)Form.  The available forms shall depend on the value of the Participant’s
vested Account balance.  

(i)Vested Account Balance of $20,000 or Less.  If the value of the Participant’s
vested Account balance is $20,000 or less, then it will be paid as soon as
practicable, as the Participant elects, in one lump  sum payment.

(ii)Vested Account Balance Exceeds $20,000.  If the value of the Participant’s
vested Account balance exceeds $20,000, then it will be paid as soon as
practicable in installments as described in subsection (e).

(3)Determination of Financial Hardship.  The Committee shall determine in its
sole discretion whether a genuine financial hardship exists, but in so doing
shall not find a genuine financial hardship to exist unless there exists
probative evidence of severe want or deprivation which cannot reasonably be
expected to be relieved by other resources reasonably available to the
Participant.  The Committee shall prescribe such rules as it deems appropriate
in making determinations as to the existence of a hardship.  In no event,
however, shall the Committee find that sources reasonably available to relieve a
hardship include a Participant’s primary residence.  Further, the Committee
shall in every case find that sources reasonably available to a Participant for
the relief of a hardship include business ventures and other investments or
property (other than a primary residence), if any, that are reasonably liquid
and susceptible to reasonably rapid sale.

(4)Notwithstanding subsection (c)(2), a Participant receiving installment
distributions may halt such distributions by written notice given to the Trustee
at least 30 days in advance of the first scheduled payment as of which
distributions should cease.  A Participant may, by a showing of hardship, resume
such distributions subject to subsection (c)(3).  

25

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(d)Conflicts of Interest.  If a Participant who has terminated employment with
all Companies but has not received his or her complete distribution from the
Plan becomes subject to a conflict of interest by reason of his or her
beneficial interest in Company Stock held hereunder, his or her Account
consisting of Company Stock shall, upon satisfactory proof to the Committee of
such conflict, be distributed in a lump sum.

(e)Installments.  Installment distributions shall be made subject to the
following rules:  

(1)Installment payments can only be made if the Participant’s vested Account
balance is at least $20,001.

(i)If the Participant’s vested Account balance is at least  $20,001 but less
than or equal to $40,000, then it will be paid in a series of installments over
two years or, if shorter, the life expectancy of the Participant and his or her
Spouse, if any.

(ii)If the Participant’s vested Account balance exceeds $40,000, then it will be
paid in a series of installments over either three or five years, as the
Participant elects, but in no case shall the number of yearly installments
exceed the life expectancy of the Participant and his or her Spouse, if any.  

(2)The first installment in a series shall be determined by multiplying the
vested value of the Participant’s Account by a fraction the numerator of which
is one and the denominator of which is the number of scheduled installments in
the series.  The next installment is the remaining Account balance for the year
multiplied by a fraction the numerator of which is one and the denominator of
which is the denominator for the previous year reduced by one.  Except if
subsection (c)(4) is applicable, successive installments in a series, if any,
are determined the same way.  

(3)Any remaining undistributed balance of the Participant’s Account shall be
non-forfeitable, held in the Participant’s Account and will continue to share in
the net income of the Trust including any appreciation or depreciation in the
value of Company Stock.

(f)Small Account Balances.  Notwithstanding any other provision in this Plan to
the contrary, a Participant who has a termination of employment (regardless of
whether such termination is prior to the Participants Normal or Early Retirement
Date) shall automatically receive an immediate distribution without his or her
consent if the value of his or her vested Account balance is $5,000 or less.

(1)Vested Account Balance of $1,000 or Less. If the Participant’s vested Account
balance is $1,000 or less, distribution will be made as soon as administratively
feasible in one lump sum payment unless it is at least $200 and the Participant
timely elects to directly roll it over to an eligible retirement plan.

(2)Vested Account Value of $1,001 to $5,000.If the Participant’s vested Account
balance exceeds $1,000 but does not exceed $5,000 and the Participant does not

26

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

timely elect a lump sum distribution or a direct rollover, then it will be
directly rolled over to an individual retirement account designated by the
Committee.

Form of Distribution.

 

(a)Except as provided in subsection (b) or (c), distribution of a Participant’s
Account shall be made in whole shares of Company Stock, with any fractional
shares paid in cash.

(b)During the Lock-Up Period, distributions shall be made in cash only, and any
election to receive distributions in the form of Company Stock that would
otherwise have been paid during the Lock-Up Period shall be delayed until as
soon as practicable after the expiration of  the Lock-up Period.

(c)If the Company Stock is not publicly traded, then any distributions made in
Company Stock shall be subject to an immediate automatic repurchase right in
favor of the Company.  The amount payable to a Participant pursuant to the
automatic repurchase right set forth in the preceding sentence shall be paid by
the Company either (1) in a single lump sum within 30 days following the date of
the distribution made in Company Stock or (2) in substantially equal periodic
payments (not less frequently than annually) over a period beginning not later
than 30 days following the date of the distribution made in Company Stock and
not exceeding 5 years; provided, that the Company provides adequate security and
pays reasonable interest on any unpaid amounts following the commencement of
such payments.  

Benefit Commencement Deadline

.  Notwithstanding the provisions of Articles VIII and IX of the Plan regarding
distributions of Participants’ Account, the following additional rules shall
apply to all such distributions.

(a)In no event shall any benefits under this Plan, including benefits upon
retirement, termination of employment, hardship, conflict of interest or
permanent disability (as determined under Section 8.2(b)(3)), be paid to a
Participant prior to the “Consent Date” (as defined herein) unless the
Participant consents in writing to the payment of such benefits prior to said
Consent Date.  As used herein, the term “Consent Date” shall mean the
Participant’s 65th birthday.  Notwithstanding the foregoing, the provisions of
this Paragraph shall not apply (1) following the Participant’s death, or (2)
with respect to a lump sum distribution of a Participant’s Account if its vested
balance does not exceed $5,000.

(b)Unless the Participant elects otherwise pursuant to subsection (a) above,
distributions of a Participant’s vested Account (or if such Account is to be
paid in installments, the first of such installments) shall commence no later
than the 60th day after the close of the Plan Year in which the latest of the
following events occurs: (1) the Participant’s Normal Retirement Age; (2) the
tenth anniversary of the year in which the Participant commenced participation
in the Plan; or (3) the Participant’s termination of employment with all
Companies.

(c)Notwithstanding any other provision of the Plan to the contrary but subject
to subsection (d), below, the following provisions shall apply with respect to
determining minimum distributions:

27

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(1)The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s required
beginning date.

(2)If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

(i)If the Participant’s Surviving Spouse is the participant’s sole designated
beneficiary, distributions to the Surviving Spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

(ii)If the Participant’s Surviving Spouse is not the Participant’s sole
designated beneficiary (as defined in Section 8.4(c)(12) below), distributions
to the designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

(iii)If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(iv)If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary and the Surviving Spouse dies after the Participant but before
distributions to the Surviving Spouse begin, this provision shall apply as if
the Surviving Spouse were the Participant.

For purposes of this subsection (c), distributions are considered to begin on
the Participant’s required beginning date (or, if subsection (c)(2)(iv) applies,
the date distributions are required to begin to the Surviving Spouse).  If
annuity payments irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s Surviving Spouse
before the date distributions are required to begin to the Surviving Spouse
under subsection (c)(2)(iv), the date distributions are considered to begin is
the date distributions actually commence.

(3)Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year distributions will be
made in accordance herewith.  If the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and the Treasury regulations.  

(4)If the Participant’s interest is paid in the form of annuity distributions
under the Plan, payments under the annuity will satisfy the following
requirements:

(i)The annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

28

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(ii)The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 8.4(c)(2);

(iii)Once payments have begun over a period certain, the period certain will not
be changed even if the period certain is shorter than the maximum permitted;

(iv)Payments will either be non-increasing or increase only as follows:

(A)By an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(B)To the extent of the reduction in the amount of the Participant’s payments to
provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described above dies or
is no longer the Participant’s beneficiary pursuant to a qualified domestic
relations order within the meaning of Section 414(p) of the Code;

(C)To provide cash refunds of employee contributions upon the participant’s
death; or

(D)To pay increased benefits that result from a plan amendment.

(5)The amount that must be distributed on or before the Participant’s required
beginning date (or, if the Participant dies before distributions begin, the date
distributions are required to begin above) is the payment that is required for
one payment interval.  The second payment need not be made until the end of the
next payment interval even if that payment interval ends in the next calendar
year.  Payment intervals are the periods for which payments are received.  All
of the Participant’s benefit accruals as of the last day of the first
distribution calendar year will be included in the calculation of the amount of
the annuity payments for payment intervals ending on or after the Participant’s
required beginning date.

(6)Any additional benefits accruing to the Participant in a calendar year after
the first distribution calendar year will be distributed beginning with the
first payment interval ending in the calendar year immediately following the
calendar year in which such amount accrues.

(7)If the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a non-spouse
beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the participant using the table set forth
in Q&A-2 of section 1.401(a)(9)-6T of the Treasury

29

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

regulations.  If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a non-spouse beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.

(8)Unless the Participant’s Spouse is the sole designated Beneficiary and the
form of distribution is a period certain and no life annuity, the period certain
for an annuity distribution commencing during the Participant’s lifetime may not
exceed the applicable distribution period for the participant under the Uniform
Lifetime Table set forth in section 1.401(a)(9)-9 of the Treasury regulations
for the calendar year that contains the Annuity Starting Date.  If the Annuity
Starting Date precedes the year in which the Participant reaches age 70, the
applicable distribution period for the Participant is the distribution period
for age 70 under the Uniform Lifetime Table set forth in section 1.401(a)(9)-9
of the Treasury regulations plus the excess of 70 over the age of the
Participant as of the Participant’s birthday in the year that contains the
Annuity Starting Date.  If the Participant’s Spouse is the Participant’s sole
designated beneficiary  and the form of distribution is a period certain and no
life annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this Section, or the joint
life and last survivor expectancy of the Participant and the Participant’s
Spouse as determined under the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s and
Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
calendar year that contains the Annuity Starting Date.

(9)If the Participant dies before the date distribution of his or her or her
interest begins and there is a designated beneficiary, the Participant’s entire
interest will be distributed, beginning no later than the time described herein,
over the life of the designated beneficiary or over a period certain not
exceeding:

(i)Unless the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

(ii)If the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the annuity starting date.

(10)If the Participant dies before the date distributions begin and there is no
designated beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(11)If the Participant dies before the date distribution of his or her or her
interest begins, the Participant’s Surviving Spouse is the participant’s sole
designated beneficiary, and the Surviving Spouse dies before distributions to
the Surviving Spouse begin,

30

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

this Section 8.4(c)(2) will apply as if the Surviving Spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to Section 8.4(c)(2)(iv).

(12)For purposes of this Section 8.4(c), the following terms have the following
meanings:

(i)“Designated beneficiary” means the individual who is designated as the
beneficiary under the Plan and is the designated beneficiary under 401(a)(9) of
the Code and Treasury Regulation Section 1.401(a)(9)-1, Q&A-4.

(ii)“Distribution calendar year” means a calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date.  For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to this Section 8.4(c)(2).

(iii)“Life expectancy” means life expectancy as computed by use of the Single
Life Table in section 1.401(a)(9)-9 of the Treasury Regulations.

(iv)“Required beginning date” means April 1 of the calendar year following the
calendar year in which the Participant (A) attains age 70½ or (B) retires,
whichever is later; except that, in the case of a Participant who is a five
percent owner (as defined in Section 416 of the Code) of the Company with
respect to the calendar year in which he or she attains age 70½, required
beginning date means April 1 following the calendar year in which the
Participant attains age 70½.  

(d)With respect to the portion of a Participant’s vested Account  consisting of
Company Stock allocated to his or her ESOP account, where such stock was
acquired by the Plan after December 31,1986 (“Post-1986 Amounts”), the following
rules shall apply:

(1)If the Participant so elects, Post-1986 Amounts shall commence to be
distributed to the Participant not later than 1 year after the close of the Plan
Year-

(i)in which the Participant terminates employment with the Company by reason of
attainment of Normal Retirement age, permanent disability (as determined under
Section 8.2(b)(3), or death, or

(ii)which is the 5th Plan Year following the Plan Year in which the Participant
otherwise separates from service, except that this clause shall not apply if the
Participant is reemployed by the Company before distribution is required to
begin under this clause.

(2)For the purposes of this paragraph (d), the Post-1986 Amounts allocated to a
Participant’s ESOP Account shall not include any Company Stock acquired with

31

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

the proceeds of an Exempt Loan until the close of the Plan Year in which such
loan is repaid in full.

(3)Unless the Participant elects a less rapid distribution period, the
distribution upon a Participant’s Post-1986 Amounts shall be in substantially
equal periodic payments (not less frequently than annually) over a period not
longer than the greater of:

(i)5 years, or

(ii)in the case of a Participant with Post-1986 Amounts in excess of $500,000, 5
years plus 1 additional year (but not more than 5 additional years) for each
$100,000 or fraction thereof by which such amount exceeds $500,000.

(4)The dollar amounts specified in subparagraph (3) above shall be adjusted at
the same time and in the same manner by the Secretary of the Treasury as under
Section 415(d) of the Code.

(5)This paragraph (d) is intended to accelerate the date of distribution of
Post-1986 Amounts pursuant to Section 409(o) of the Code.  Therefore, if such
amounts should be distributed sooner under any other provision of this Plan,
such provision overrides this paragraph (d).

(e)If it is not administratively practical to calculate and commence payments by
the latest date specified in the rules of Paragraphs (a), (b), (c) and (d) above
because the amount of the Participant’s benefit cannot be calculated, or because
the Committee is unable to locate the Participant after making reasonable
efforts to do so, the payment shall be made as soon as is administratively
possible (but not more than 60 days) after the Participant can be located and
the amount of the distributable benefit can be ascertained.

(f)If any payee under the Plan is a minor or if the Committee reasonably
believes that any payee is legally incapable of giving a valid receipt and
discharge for any payment due him, the Committee may have such payment, or any
part thereof, made to the person (or persons or institution) whom it reasonably
believes is caring for or supporting such payee, or, if applicable, to any duly
appointed guardian or committee or other authorized representative of such
payee.  Any such payment shall be a payment for the account of such payee and
shall, to the extent thereof, be a complete discharge of any liability under the
Plan to such payee.

Forfeiture on Failure to Locate Participant or Beneficiary

.  In the event that a Participant or Beneficiary or other recipient of benefits
cannot be located with reasonable efforts within five (5) years of the date when
benefits are first eligible to be paid under the Plan, the amount representing
the benefits which such person would otherwise have been entitled to receive
shall be forfeited and used in the manner provided in Section
7.4.  Notwithstanding the foregoing or anything to the contrary in this Plan, if
any Participant, Beneficiary or other recipient of benefits shall make an
appropriate claim for benefits subsequent to the forfeiture referred to in the
preceding sentence, then such person shall be entitled to payment of such amount
which was forfeited.

32

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Direct Rollovers

 

(a)Notwithstanding any provisions of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

(b)Definitions.

(1)Eligible Rollover Distributions. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:

(i)any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more;

(ii)any distribution to the extent such distribution is required under Section
401(a)(9) of the Code; and

(iii)and the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net realized appreciation with
respect to employer securities and any amount that is distributed on account of
hardship).

(2)Eligible Retirement Plan: An eligible retirement plan must accept the
distributee’s eligible rollover distribution and must be an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, an annuity contract described in
Section 403(b) of the Code, an eligible plan under Section 457(b) of the Code
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan, a qualified trust described in Section 401(a) of the Code or a Roth IRA
described in Section 408A(b) of the Code. However, in the case of an eligible
rollover distribution to either the Surviving Spouse or a non-spouse
beneficiary, an eligible retirement plan is an individual retirement account,
individual retirement annuity or a Roth IRA.

(3)Distributee: A distributee includes an employee or former employee.  In
addition, the employee’s or former employee’s Surviving Spouse, non-spouse
beneficiary, and the employee’s or former employee’s Spouse or former Spouse who
is the alternate payee under a Qualified Domestic Relations Order, as defined in
Section 414(p) of the Code, are distributees with regard to interests of the
Spouse or former Spouse.

33

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(4)Direct Rollover:  A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

(c)For purposes of the direct rollover provisions in this Section of the Plan, a
portion of a distribution shall not fail to be an eligible rollover distribution
merely because the portion consists of after-tax employee contributions which
are not included in gross income.  However, such portion may be transferred only
to an individual retirement account or annuity described in Section 408(a) or
408(b) of the Code, or to a qualified defined contribution plan described in
section 401(a) or 403(b) of the Code or a Roth IRA that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

Article IX
DEATH BENEFITS

Death Before Termination of Employment

.  Upon the death of a Participant prior to his or her termination of employment
with all Companies, the entire interest of the decedent in the Trust Fund shall
be distributed in a lump sum as soon as practicable after the decedent’s death,
but in no event later than five years after the date of such death.  The amount
distributed shall be the value of the decedent’s vested Account balance on the
Valuation Date.  If the Beneficiary is a Spouse, and such Spouse dies before
payments begin, subsequent distributions shall be made as if the Spouse had been
the Participant.  

Death After Termination of Employment

.  

(a)Upon the death of a Participant after retirement, permanent disability or
other severance, but prior to commencement of the distribution of his or her
Account, the Committee shall direct the Trustee to make distribution of any
vested balance remaining in the decedent’s Accounts in a lump sum as soon as
practicable after the decedent’s death but in no event later than 5 years after
the date of such death.  The amount distributed shall be the value of the
decedent’s vested Account balance on the Valuation Date.  

(b)If distribution has commenced prior to the date of the Participant’s death,
the remaining balance of the Participant’s Account shall be distributed
according to the method of distribution in effect as of the date of the
Participant’s death; provided, that the Beneficiary may elect to receive a lump
sum. If paid in a lump sum, the amount distributed shall be the value of the
decedent’s vested Account balance on the Valuation Date.  

(c)If the Beneficiary is a Spouse and such Spouse dies before payments begin,
subsequent distribution shall be made as if the Spouse had been the Participant.

Designation of Beneficiary

.  

(a)At any time, and from time to time, each Participant shall have the
unrestricted right to designate the Beneficiary or Beneficiaries to receive the
portion of his or her death benefit or to revoke any such designation.  Each
such designation shall be evidenced by a

34

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

written instrument filed with the Committee before the Participant’s death and
signed by the Participant.

(b)  Each married Participant shall be deemed to have selected his or her Spouse
as his or her Beneficiary unless the Participant’s Spouse has given spousal
consent in the form required by the Committee.  Any consent by a Spouse under
the preceding sentence shall be effective only with respect to such Spouse.  As
an alternative, the Committee may, in its discretion, require a Participant to
state on the applicable form provided for that purpose by the Committee that:

(1)the Participant is able to establish to the satisfaction of the Committee
that he or she has no Spouse; or

(2)the Participant’s Spouse cannot be located; or

(3)there are other circumstances under which consent of the Spouse is not
required in accordance with applicable U.S. Treasury or Department of Labor
regulations.

(c)If the deceased Participant shall have failed to designate a Beneficiary,
does not have a Surviving Spouse, or if the Committee shall be unable to locate
the designated Beneficiary after reasonable efforts have been made, or if such
Beneficiary shall be deceased, distribution shall be made by payment of the
deceased Participant’s entire interest in the Trust Fund to his or her personal
representative in a lump sum within one (1) year after his or her death.  In the
event the deceased Participant is not a resident of California at the date of
his or her death, the Committee, in its discretion, may require the
establishment of ancillary administration in California.  If the Committee
cannot locate a qualified personal representative of the deceased Participant,
or if administration of the deceased Participant’s estate is not otherwise
required, the Committee, in its discretion, may pay the deceased Participant’s
interest in the Trust Fund to his or her heirs at law (determined in accordance
with the laws of the State of California as they existed at the date of the
Participant’s death).

(d)Upon the dissolution of marriage of a Participant, any designation of the
Participant’s former spouse as a Beneficiary shall be treated as though the
Participant’s former spouse had predeceased the Participant unless

(i)the Participant executes another Beneficiary designation that complies with
the rules of the Committee and clearly names such former spouse as a Beneficiary
following such dissolution, or

 

(ii)

a qualified domestic relations order presented to the Committee prior to
distribution being made on behalf of the Participant explicitly requires the
Participant to maintain the former spouse as the Beneficiary.

In any case in which the Participant’s former spouse is treated under the
Participant’s Beneficiary designation as having predeceased the Participant, no
heirs or other beneficiaries of the former spouse who are not also heirs or
beneficiaries of the Participant shall receive benefits

35

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

from the Plan as a Beneficiary of the Participant except as provided otherwise
in the Participant’s Beneficiary designation.

Incapacity of Participant or Beneficiary

.  If any payee under the Plan is a minor, or if the Committee reasonably
believes that any payee is legally incapable of giving a valid receipt and
discharge for any payment due him, the Committee may have such payment, or any
part thereof, made to the person (or persons or institution) whom it reasonably
believes is caring for or supporting such payee, unless it has received due
notice of claim therefor from a duly appointed guardian or committee of such
payee.  Any such payment shall be a payment for the account of such payee and
shall, to the extent thereof, be a complete discharge of any liability under the
Plan to such payee.

Additional Documents

.  The Committee or Trustee, or both, may require the execution and delivery of
such documents, papers and receipts as the Committee or Trustee may determine
necessary or appropriate in order to establish the fact of death of the deceased
Participant and of the right and identity of any Beneficiary or other person or
persons claiming any benefits under this Plan.

Article X
claims procedures

General

. Claims for benefits under the Plan shall be administered in accordance with
Section 503 of ERISA and the related Department of Labor regulations.  The
Committee (or its delegate) shall make all determinations as to the right of any
Participant, Spouse, Beneficiary, alternate payee or other claimant (a
“Claimant”) to a benefit under the Plan. A Claimant who asserts a right to any
benefit under the Plan he or she has not received, in whole or in part, must
file a written claim with the Committee (or its delegate).  

Initial Claim Determinations

.  

(a)Timing of Initial Notice for Claims.  If a claim for benefits under the Plan,
is wholly or partially denied, notice of the decision shall be furnished to the
Claimant within a reasonable period of time, not to exceed 90 days after receipt
of the claim by the Committee (or its delegate), unless special circumstances
require an extension of time for processing the claim.  If such an extension of
time is required, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90-day period.  In no event
shall such extension exceed a period of 90 days from the end of such initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date on which the Committee (or its delegate)
expects to render a decision.    

(b)Content of Initial Notice.  The Committee (or its delegate) shall provide
every Claimant who is denied a claim for benefits, with a written notice setting
forth, in a manner calculated to be understood by the Claimant, the following:

(1)the specific reason or reasons for the denial;

36

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(2)specific reference to pertinent Plan provisions upon which the denial is
based;

(3)a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(4)an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA.

Request for Review

.  The purpose of the claims review procedure is to provide a Claimant with a
reasonable opportunity to appeal a denial of a claim to the Committee (or its
delegate) for a full and fair review.  To accomplish that purpose, the Claimant
may:

(a)request review upon written application to the Committee (or its delegate);

(b)review and/or copy free of charge, pertinent Plan documents, records, and
other information relevant to the Claimant’s claim;

(c)submit issues and comments in writing; and

(d)submit documents, records and other information relating to the claim.

A Claimant (or his or her duly authorized representative) shall request a review
by filing a written application for review with the Committee (or its
delegate).  Requests for review of claims under the Plan must be made within 60
days after receipt by the Claimant of written notice of the denial of his or her
claim.  

Decision on Review

.  Decision on review of a denied claim shall be made in the following manner:

(a)Procedures.  The decision on review shall be made by the Committee (or its
delegate), who may, in its discretion, hold a hearing on the denied claim.  The
review shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

(b)Timing of Review.  Notice of the decision on review shall be furnished to the
Claimant within a reasonable period of time, not to exceed 60 days after receipt
of the request for review by the Committee (or its delegate), unless special
circumstances due to matters beyond the control of the Committee (or its
delegate) require an extension of time for processing the claim.  If such an
extension of time is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 60-day
period.  In such event the Committee (or its delegate) shall have up to an
additional 60 days from the end of such initial 60-day period in which to render
a decision.  

37

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(c)Content of Notice on Review.   The Committee (or its delegate) shall provide
every Claimant whose appeal is denied, with a written notice setting forth, in a
manner calculated to be understood by the Claimant, the following:

(1)the specific reason or reasons for the denial on review;

(2)specific reference to pertinent Plan provisions upon which the denial on
review is based;

(3)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and

(4)a statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures, and a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.

(d)Deemed Exhaustion.  In the event that the Plan fails to follow claims
procedures required by ERISA, the Claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
available remedies under ERISA Section 502(a), subject to Section 10.7.

Committee’s Decision Binding

.  Benefits under the Plan shall be paid only if the Committee (or its delegate)
decides in its sole discretion that a Claimant is entitled to them.  In
determining claims for benefits, the Committee (or its delegate) has the
authority to interpret the Plan, to resolve ambiguities, to make factual
determinations, and to resolve questions relating to eligibility for and amount
of benefits.  Subject to applicable law, any decision made in accordance with
the above claims procedures is final and binding on all parties and shall be
given the maximum possible deference allowed by law.  A misstatement or other
mistake of fact shall be corrected when it becomes known and the Committee shall
make such adjustment on account thereof as it considers equitable and
practicable.

Conflicting Claims

.  If the Committee is confronted with conflicting claims concerning a
Participant’s Accounts, the Committee may interplead the Claimants in an action
at law, or in an arbitration conducted in accordance with the rules of the
American Arbitration Association, as the Committee shall elect in its sole
discretion.  In either case, the attorneys’ fees, expenses and costs reasonably
incurred by the Committee in such proceeding shall be paid from the
Participant’s Accounts.

Judicial Proceeding

.  No action at law or in equity shall be brought to recover benefits under the
Plan until the appeal rights described in the Plan have been exercised and the
Plan benefits requested in such appeal have been denied in whole or in part.  If
any judicial proceeding is undertaken to appeal the denial of a claim or bring
any other action under ERISA other than a breach of fiduciary claim, the
evidence presented may be strictly limited to the evidence timely presented to
the Committee.  Effective July 1, 2019, any such judicial proceeding must be
filed by the earliest of: (a) one year after the Committee’s final decision
regarding the claim appeal, (b) two years after the Participant or other
Claimant commenced

38

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

payment of the Plan benefits at issue in the judicial proceeding, or (c) the
statutory deadline for filing a lawsuit with respect to Plan benefits at issue
as determined by applying the most analogous statute of limitations under
California law. This provision shall not be interpreted to extend any otherwise
applicable statute of limitations nor to bar the Plan or its fiduciaries from
recovering overpayments of benefits or other amounts incorrectly paid to any
person under the Plan at any time or bringing any legal or equitable action
against any party.

Article XI
LIMITATION ON ALLOCATIONS

General Rule

.

Subject to Sections 11.3 through 11.6 and Section 414(v) of the Code, if
applicable, the total Annual Additions that may be contributed or allocated to a
Participant’s accounts under this Plan for any Limitation Year shall not exceed
the lesser of:

(a)Forty Thousand Dollars ($40,000), as that amount may be adjusted for cost of
living increases in accordance with Section 415(d) of the Code; or

(b)One hundred percent (100%) of the Participant’s Compensation, within the
meaning of Section 415(c)(3) of the Code, for the Limitation Year.  For purposes
of this Section 11.1(b), the Participant’s Compensation limit shall not apply to
any contribution for medical benefits after separation from service (within the
meaning of Section 401(h) of the Code or Section 419A(f)(2) of the Code) which
is otherwise treated as an Annual Addition.

Annual Additions

.  For purposes of Section 11.1, the term “Annual Additions” shall mean with
respect to a Participant, for any Limitation Year with respect to this Plan and
each other defined contribution plan, within the meaning of Section 415(k) of
the Code, maintained by a Company (“Defined Contribution Plan”), the sum of the
amounts determined under Sections 11.2(a), (b), (c) and (d):

(a)All amounts contributed or deemed contributed by a Member Company, except
that the Annual Addition shall exclude the portion of the Member Company
contribution (attributable to the Member Company employing such Participant)
representing interest on an Exempt Loan (provided that no more than one-third of
the Member Company contributions to the ESOP Fund deductible under Section
404(a)(9) of the Code for a Limitation Year are allocated to Highly Compensated
Employees).  Notwithstanding any provision in the Plan, in the case of shares of
Company Stock released from the ESOP Suspense Subfund and allocated to the ESOP
Account of a Participant for a particular Plan Year, the Company shall determine
for such year that an Annual Addition will be calculated on the basis of the
fair market value of shares of Company Stock so released and allocated if the
Annual Addition as so calculated is lower than the Annual Addition calculated on
the basis of Member Company contributions.

(b)All amounts contributed by the Participant.

(c)Forfeitures allocated to such Participant.  For purposes of this Section
11.2, forfeitures shall not include Forfeitures of Company Stock acquired
through the ESOP

39

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Fund with the proceeds of an Exempt Loan, provided that no more than one-third
of the Member Company contributions to the ESOP Fund deductible under Section
404(a)(9) of the Code for a Limitation Year are allocated to Highly Compensated
Employees (as that term is defined in Section 414(q) of the Code).

(d)All amounts described in Sections 415(1) and 419A(d)(2) of the Code.

Other Defined Contribution Plans

.  If any Company maintains any other Defined Contribution Plan then each
Participant’s Annual Additions under this Plan shall be aggregated with the
Participant’s Annual Additions under this Plan for the purposes of applying the
limitations of Section 11.1.

Adjustments for Excess Annual Additions

.  To the extent that the Annual Additions on behalf of any Participant in a
Limitation Year to this Plan and all other Defined Contribution Plans exceed the
limitations set forth in Sections 11.1 through 11.3, then excess Annual
Additions shall be eliminated in the following sequence:

(a)The Participant’s voluntary contributions, if any, to this Plan, and all
other Defined Contribution Plans, including any earnings thereon, shall be
returned to the Participant to the extent of any excess Annual Additions.

(b)If excess Annual Additions remain after the application of Section 11.4(a),
then there shall be reduced, to the extent of such remaining excess Annual
Additions, Company Contributions allocated to the Participant’s Accounts under
Article VI, including any earnings thereon.

(c)If excess Annual Additions remain after the application of Section 11.4(b),
the amounts allocated to a Participant’s PAYSOP Account under Section 7.2 shall
be reduced to the extent of such remaining excess Annual Additions.  If after
the application of this Section 11.4(c), Company Stock remains unallocated for a
Plan Year, such Company Stock must be held in a special suspense account under
the PAYSOP Fund.  Such Company Stock shall be allocated to PAYSOP Accounts in
subsequent Plan Years in accordance with applicable Treasury Regulations.

(d)The amount by which an allocation is reduced under Section 11.4(b) shall be
treated as a Forfeiture and reallocated proportionately to the appropriate
Accounts of other Participants receiving allocations for the Limitation Year up
to the limits set forth in Sections 11.1 through 11.3 on Annual Additions to
such other Participant’s Accounts.  To the extent a contribution cannot be
allocated to other Participant’s Accounts, it may not be made.

Affiliated Company

.  Notwithstanding any other provision of the Plan, for purposes of Article XI
the status of a Company as an Affiliated Company shall be determined in
accordance with the special rules set forth in Section 415(h) of the Code.

Compensation

.  For the limited purpose of applying the provisions of this Article XI,
“Compensation” means all wages, salaries, and fees for professional services and
other amounts received for personal services actually rendered in the course of
employment with

40

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

the Company or an Affiliated Company (including, but not limited to commissions
paid salesmen, compensation for services on the basis of a percentage of
profits, commissions on insurance premiums, tips and bonuses).  “Compensation”
for purposes of this Article XI shall include any elective deferral (as defined
in Section 402(g)(3) of the Code) and any amount which is contributed or
deferred by the Member Company at the election of the Employee and which is not
includible in the gross income of the Employee by reason of Sections 125 or 457
of the Code or is a qualified transportation fringe benefit described in Section
132(f)(4) of the Code, but shall exclude the following:

(a)Contributions to a plan of deferred compensation which are not includible in
the Employee’s gross income for the taxable year in which contributed, or
contributions under a simplified employee pension plan to the extent such
contributions are deductible by the Employee, or any distributions from a plan
of deferred compensation;

(b)Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(c)Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option;

(d)Other amounts which received special tax benefits, or contributions made by
an Affiliate (whether or not under a salary reduction agreement) towards the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are actually excludable from the gross income of the Employee);

(e)Any contribution for medical benefits (within the meaning of Section
419(f)(2) of the Code) after termination of employment which is otherwise
treated as an Annual Addition; and

(f)Any amount otherwise treated as an Annual Addition under Section 415(1) of
the Code.

Article XII
ADMINISTRATION

Named Fiduciary

.  For purposes of Section 402(a) of ERISA, the Named Fiduciaries of this Plan
shall be the Committee.

Policy Committee

.

(a)This Plan shall be administered by the Committee, which consists of four (4)
or more individuals who shall be appointed by the Chief Executive Officer of the
Sponsor.  In appointing  Members of the Committee, the Chief Executive Officer
of the Sponsor shall give due consideration to the appointee’s knowledge and
experience in matters materially bearing on the administration of the Plan in
such fields as finance, human relations or employee benefits.  Members of the
Committee shall be subject only to such residual supervision and control as may

41

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

be required by law to be exercised by the Board of Directors, and shall have
full discretionary authority to control and manage the operation and
administration of the Plan pursuant to its terms, including, without limitation,
any discretionary authority more specifically set forth hereafter.  Each
Committee member shall continue as such until he or she resigns in the manner
hereafter provided, his or her death or is removed by the Chief Executive
Officer of the Sponsor.  Any one or all of the members of the Committee may also
serve as a Trustee of the Plan.  

(b)The Committee may establish sub-committees of the Committee each an
“Operating Committee”.  The members of the Committee may select at least two of
its members who shall serve as an Executive Subcommittee of the Committee to act
when the Committee is not in session and upon recommendations received from the
Operating Committees relating to claims.

(c)When they deem such action appropriate to the most efficient administration
of the Plan, the Committee members, upon their unanimous vote duly reflected in
the minutes of the Committee and noticed to the Board of Directors within five
(5) business days thereafter, may allocate their fiduciary responsibilities
(other than trustee responsibilities and those delegated to the Executive
Subcommittee) between or among themselves and may designate other persons to
carry out such aspects of the administration of the Plan (not involving trustee
responsibilities) as they may specify.  As used herein the term “trustee
responsibilities” shall have the meaning set forth in Section 405(c)(3) of
ERISA.

(d)The Committee shall consult with the Board of Directors and the management of
each Member Company to ensure that all payments into the Plan are made strictly
in accordance with the terms of the Plan, all applicable resolutions of the
Board of Directors related to the funding of the Plan, and any minimum funding
requirements imposed by law, and not less frequently than once with respect to
each taxable year, but, in any event, not later than the date in which the
Company files its federal income tax return for such taxable year.

(e)No provisions elsewhere in this Plan shall be deemed to restrict, otherwise
than as expressly contemplated by this Section, the discretionary authority of
the Committee to control and manage the operation and administration of the Plan
or to carry out its duties as herein set forth.

Committee Procedure

.  The Board of Directors shall designate a Chairman of the Committee from among
its members, and, if such designation has not been made, the members of the
Committee shall elect such Chairman from among their number.  The members of the
Committee may also appoint a Secretary who need not be a member of the
Committee.  The Committee shall hold meetings upon such notice, at such time and
at such place as it may determine.  Notice of meeting shall not be required if
waived in writing.  A majority of the members of the Committee at the time in
office shall constitute a quorum for the transaction of business.  All
resolutions or other actions taken by the Committee shall be by vote of a
majority of those present at a meeting, or in writing by all of the members at
the time in office, if they act without a meeting.

42

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Notices

.  All notices to be served upon the Committee pursuant to this Plan shall be
deemed to have been served upon the Committee when delivered in writing to a
member of the Committee in person or at the office of a Company or at such other
place as may be designated by the Committee.

Reliance on Information

.  The Committee, the Operating Committees, the Trustee, the Member Companies
and their respective officers, directors, Employees, subcommittees and delegates
shall be free of any liability, except as expressly imposed by law, for the
directions, actions or omissions any agent, legal or other counsel, accountant
or any other expert retained in connection with the administration of the
Plan.  The Committee, the Operating Committees, the Trustee, the Member
Companies and their respective officers, directors, Employees and delegates
shall be entitled to rely upon all certificates, reports and opinions furnished
by such experts and shall be fully protected with respect to any action taken or
suffered by them in good faith reliance upon any such certificates, reports and
opinions; and all actions so taken or suffered shall be conclusive upon all
persons having or claiming any interest in or under the Plan.

Authority

.  The Committee shall have all discretionary authority necessary or appropriate
to the administration or operation of the Plan, including, but not by way of
limitation, the discretionary authority:

(a)to construe and interpret the provisions of the Plan and to determine any
questions arising under the Plan or in connection with the administration or
operation hereof;

(b)to determine all questions affecting the eligibility of any person to be or
become a Participant in the Plan;

(c)to determine the Years of Cumulative Service of any Participant, or the
vested percentage of any Participant, to determine the Compensation of any
Employee, and to compute the value of any Participant’s Account or any other sum
payable under the Plan to any person;

(d)to establish rules and policies for the administration of the Plan, including
rules and policies for determining the date of birth, Years of Cumulative
Service and other matters concerning Participants and Beneficiaries;

(e)to authorize and direct all disbursements of sums under and in accordance
with the provisions of the Plan;

(f)to make or cause to be made valuations and appraisals of Plan assets and to
engage appropriate experts for such purpose;

(g)to perform any other duties contemplated by the Trust Agreement to be
performed by the Committee;

(h)to direct the Trustee respecting investment of Plan assets; and

43

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(i)to appoint one or more investment managers (within the meaning of Section
3(38) of ERISA) to manage all or any part of the Plan assets other than Company
Stock, and to retain the services of such other advisers, including legal
counsel, as the Committee may deem appropriate.

Expenses and Fees

.  All costs and expenses incurred in the administration of the Plan, including
the Trustee’s, Operating Committee’s and Committee’s expenses, shall be borne by
the Plan unless the Member Companies shall determine to pay such costs and
expenses.  Brokerage fees, commissions, stock transfer taxes and other similar
charges and expenses incurred in connection with transactions relating to the
acquisition or disposition of Plan assets or distributions from the Plan shall
be borne by the Plan.  

Resignation

.  Any member of the Committee or an Operating Committee may resign at any time
by giving written notice to the President of the Sponsor or, if earlier, the
date of their termination of employment with all Companies.  No bond or other
security shall be required of any member of the Committee or an Operating
Committee except as provided by law.  No compensation shall be paid by the Plan
to any member of the Committee or an Operating Committee for serving as such.

Liability of Committee

.  The members of the Committee, and the Operating Committees and each of them,
shall be free from all liability, joint or several, for their acts, omissions
and conduct, and for the acts, omissions and conduct of their duly constituted
counsel and agents, excepting, in each case, willful misconduct or breach of
fiduciary duty in the administration of this Trust and Plan, and the Sponsor
shall indemnify and save them, and each of them, harmless from the effects and
consequences of their acts, omissions, and conduct in their official capacity,
except to the extent that such effects and consequences shall result from their
willful misconduct or breach of fiduciary duty.  In no event may any legal or
equitable action for benefits under the Plan be brought in a court of law or
equity with respect to any claim for benefits more than one (1) year after the
final denial (or deemed denial) of the claim.

Voting Rights of Company Stock

.  All voting rights of Company Stock held by the Trust Fund, shall be exercised
by the Trustee, in its sole discretion, in accordance with the following
provisions of this Section:

(a)All Company Stock held in the ESOP Suspense Subfund and any other Company
Stock not yet allocated to Participants’ respective Accounts, shall be voted by
the Trustee in its absolute discretion.

(b)All Company Stock that has been allocated and credited to the respective
Accounts of Participants shall be voted in accordance with the respective
written directions of Participants as given to the Trustee pursuant to such
reasonable rules and procedures as the Trustee may prescribe, unless the Trustee
concludes that the directions are not proper or are contrary to the terms of the
Plan, the Trustee’s fiduciary duties or ERISA.  To the extent that a Participant
fails to direct the Trustee as to the exercise of voting rights arising under
any Company Stock credited to his or her Accounts, such voting rights shall be
exercised as directed by the Trustee, in its sole discretion.  All Participants
shall be notified by the Trustee or the

44

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Sponsor of each occasion for the exercise of such voting rights within a
reasonable time before such rights are to be exercised.  Such notification shall
include all information distributed to stockholders by the Sponsor regarding the
exercise of such rights.  

(c)The foregoing provisions of this Section shall apply with the same force and
effect to fractional shares (or fractional interests in shares) of Company Stock
now or hereafter allocated to Participants’ respective Accounts as to whole
shares of Company Stock so allocated, provided, however, that the Trustee may,
to the extent practicable, aggregate voting directions received from individual
Participants with respect to fractional shares (or fractional interests in
shares) of Company Stock allocated to their respective Accounts and treat them
as a single combined voting instruction reflecting such aggregate voting
directions.

(d)With respect to Accounts of deceased Participants, Beneficiaries of such
Participants shall be entitled to direct the voting of Company Stock allocated
and credited to the accounts of such Participants under the rules provided in
subsection (b), and the provisions of subsection (b) relating to notification of
voting rights and failure to vote such rights shall apply to such Beneficiaries.

Article XIII
AMENDMENT OR MERGER OF THE PLAN

Right to Amend

.  The Sponsor by resolution of its Board of Directors shall have the right to
amend the Plan and the Trust Agreement at any time and from time to time and in
such manner and to such extent as it may deem advisable, as provided in this
Section.  Additionally, the Committee shall have the right to amend the Plan and
the Trust Agreement as necessary to bring the Plan into conformity with legal
requirements or to improve the administration of the Plan, provided that no such
amendment involves an increase in cost of benefits provided by the Plan.

(a)No amendment shall have the effect of reducing any Participant’s vested
interest in the Trust Fund.

(b)No amendment, except to the extent and under the circumstances permitted from
time to time by the law governing the requirements applicable to qualified plans
within the meaning of Section 401 of the Code (or any successor statute), shall
have the effect of diverting any part of the Plan assets for any purpose other
than the exclusive benefit of Participants or their Beneficiaries and defraying
reasonable expenses of administering the Plan.

(c)No amendment shall have the effect of substantially increasing the duties,
responsibilities or liabilities of the Trustee unless the Trustee’s’ written
consent thereto shall first have been obtained.

(d)No amendment to this Plan shall decrease a Participant’s Accounts or
eliminate an optional form of distribution except to the extent otherwise
permitted by applicable statutes, regulations, or administrative pronouncements.

45

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Merger and Consolidation

.  Notwithstanding any other provision herein, the Plan shall not in whole or in
part merge or consolidate with, or transfer its assets or liabilities to any
other Plan unless each affected Participant in the Plan would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he or she would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had then terminated).  When the Plan transfers assets and
liabilities of a Participant it may, but need not, transfer all of a
Participant’s Account.

Adoption of Plan

.  Any Company may, with the approval of the Board of Directors or the
Committee, adopt the Plan as a whole company or as to any one or more
divisions.  Such entity shall give written notice of such adoption to the
Committee and to the Trustee by its duly authorized officers.  By its adoption
of the Plan, a Member Company shall be deemed to appoint the Sponsor, the
Committee and the Trustee its exclusive agents to exercise on its behalf all of
the power and authority conferred by this Plan upon a Member Company until the
Plan is terminated with respect to the Member Company and relevant Trust Fund
assets have been distributed.

Article XIV
TERMINATION OF THE PLAN

Right to Terminate as a Member Company

.  Each Member Company has adopted this Plan with the intention and expectation
that it will be continued indefinitely and that such Company will continue to
make its contributions as herein provided.  However, continuance of the Plan is
not assumed as a contractual obligation, and each such Member Company reserves
the right to suspend or discontinue contributions to the Plan or to terminate
its status as a Member Company under the Plan at any time.

Termination of Plan; Discontinuance of Contributions

.

(a)The Plan is intended as a permanent program, but the Sponsor, by resolution
of its Board of Directors, shall have the right at any time to declare the Plan
terminated completely as to the Sponsor, any Member Company or as to any
division, facility or other operational unit thereof with or without notice to
the applicable Participants.  Discharge or layoff of Employees without such a
declaration shall not result in a termination or partial termination of the Plan
except to the extent required by law.  In addition, subject to any management
agreement with the Sponsor, each Member Company reserves the right to terminate
its participation in the Plan.

(b)In the event of any termination or partial termination:

(1)the Committee shall direct the Trustee to liquidate the necessary portion of
the Trust Fund and distribute it, less, to the extent permitted by law, the
proportionate share of the expenses of termination, to the persons entitled
thereto in proportion to their Accounts.

(2)provided that the Member Company or Affiliate does not maintain another
defined contribution plan other than an employee stock ownership plan (as
defined in

46

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Section 4975(e)(7) of the Code), distributions of Participants’ Accounts shall
be made in one lump sum payment.

Effect of Termination

.  To the extent required by the applicable provisions of the Code, upon
termination or partial termination of the Plan, or upon the complete
discontinuance of contributions to the Plan by all Companies, the interest of
each affected Participant in his or her Accounts, to the extent then funded,
shall be fully vested.

Article XV
TOP-HEAVY PROVISIONS

Application of Top-Heavy Rules

.  Notwithstanding anything in this Plan to the contrary, if the Plan is
classified as a “Top-Heavy Plan” under Section 416(g) of the Code, then the Plan
shall meet the following requirements of this Article XV.

Minimum Contribution Requirement

.

(a)The Plan shall provide a minimum contribution allocation for each Employee
who is not classified as a “Key Employee” and who is an Employee on the last day
of the Plan Year without regard to the amount of service performed by the
Employee during such Plan Year.  Such minimum contribution allocation for such
Plan Year for each Employee who is not a Key Employee shall be an amount equal
to at least three percent (3%) of such Employee’s Compensation for such Plan
Year (excluding amounts deferred under a cash or deferred arrangement under
Section 401(k) of the Code and any employer contributions taken into account
under Section 401(k)(3) or 401(m) of the Code).  The Employee’s minimum
contribution allocation under this Section 15.2 shall be calculated without
regard to any Social Security benefits payable to the Employee.

(b)Notwithstanding the foregoing, if the contribution allocation for each
Employee who is a Key Employee for the Plan Year is less than three percent (3%)
of Compensation (including amounts deferred under a cash or deferred arrangement
under Section 401(k) of the Code and any employer contributions taken into
account under Section 401(k)(3) or 401(m) of the Code), the maximum contribution
allocation for each Employee who is not a Key Employee shall be limited to not
more than the highest contribution allocation for any Employee who is a Key
Employee.  The foregoing contribution allocation shall be determined by dividing
the highest amount contributed for an Employee who is a Key Employee by his or
her Compensation, not in excess of the dollar limitation in effect for the year
under Section 401(a)(17) of the Code.

Minimum Vesting Requirement

.  An Employee shall be fully vested in his or her Accounts, within the meaning
of Section 411 of the Code and Section 203 of ERISA, upon his or her completion
of three Years of Cumulative Service.  In the event the Plan is a top-heavy plan
for any Plan Year, then for subsequent Plan Years in which the Plan is not a
top-heavy plan the preceding sentence shall not apply and the vesting schedule
under Section 7.2 shall apply.  The non-forfeitable percentage of any Employee
as of the effective date of a change in vesting schedule, however, may not be
less than the non-forfeitable percentage of such Employee immediately prior to
such date and any Employee with three or more Years of Cumulative

47

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

Service must be permitted to elect to have his or her non-forfeitable percentage
computed under the vesting schedule in effect prior to such change.  The
election may be made during a period which begins no later than the effective
date of the change and ends no earlier than 60 days after the later of the
changes effective date or the date Employees are issued written notice of the
change.  No opportunity to make an election need be afforded to any Employee
whose non-forfeitable percentage, under the vesting schedule as changed, cannot
at any time be less than such non-forfeitable percentage without regard to such
change.

Impact on Maximum Allocations

.  For any Plan Year in which the Plan is a Top-Heavy Plan, Section 11.4 shall
be applied by substituting the number 1.0 for the number “1.25” wherever it
appears therein, unless the requirements of both Sections 15.5(a) and 15.5(b)
are satisfied.

(a)The requirements of this subsection (a) are satisfied if the Plan would not
be a Top-Heavy Plan when Sections 15.6(a)(1) and 15.6(d) are applied by
substituting “ninety percent (90%)” for “sixty percent (60%)” each place such
term appears therein.

(b)The requirements of this subsection (b) are satisfied when Section 15.2 is
applied by substituting “four percent (4%)” for “three percent (3%)” each place
such term appears therein.

Definitions

.

(a)Top-Heavy Plan.  The Plan shall be a “Top-Heavy Plan” for a Plan Year if, as
of the Valuation Date last preceding or coinciding with the Determination Date:

(1)Except as provided in Section 15.6(a)(2), the aggregate value of the Account
balances under the Plan for all Employees who are Key Employees exceeds sixty
percent (60%) of the aggregate value of the Account balances under the Plan for
all Employees; or

(2)The Plan is part of an “Aggregation Group” and such group is a “Top-Heavy
Group.” If the Plan is part of an Aggregation Group and such group is not a
“Top-Heavy Group” then the Group shall not be considered
top-heavy.  Notwithstanding the foregoing, the Plan shall not be considered
top-heavy if it would not be considered top-heavy under Section 416 of the Code.

(3)For purposes of this subsection (a), the following definitions shall
apply.  The term “Determination Date” shall mean, with respect to any Plan Year,
the last day of the preceding Plan Year, or in the case of the first Plan Year,
the first day of such year.  The term.

(b)Key Employee.  A “Key Employee” is any Employee (including a beneficiary of
such Employee) who, subject to Section 416(i) of the Code or the Regulations
thereunder, at any time during the Plan Year or any of the four preceding Plan
Years is:

48

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(1)An officer of a Company earning more than 50 percent times the dollar
limitation in effect under Section 415(b)(1)(A) of the Code (but in no event
shall more than 50 Employees or, if less, the greater of three or ten Percent of
all Employees be taken into account under this Section 15.6(b)(1) as Key
Employees);

(2)One of the ten (10) Employees earning more than the dollar limitation in
effect under Section 415(c)(1)(A) of the Code and owning (or considered as
owning within the meaning of Section 318 of the Code) the largest interests in a
Member Company; provided, that, if two employees have the same interest in a
Member Company, the Employee having greater Compensation will be deemed to have
the greater interest;

(3)A person owning (or considered as owning within the meaning of Section 318 of
the Code) more than five percent (5%) of the outstanding stock of a Member
Company or stock possessing more than five percent (5%) of the total combined
voting power of all stock of a Member Company; or

(4)A person who has an annual compensation from a Company of more than one
hundred fifty thousand dollars ($150,000) and who would be described in Section
15.6(b)(3) if one percent (1%) were substituted for five percent (5%).

(5)Notwithstanding the foregoing, a Key Employee means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the determination date was an officer of the employer having
annual Compensation greater than $130,000 (as adjusted under section 416(i)(1)
of the Code for Plan Years beginning after December 31, 2002), a five percent
(5%) owner of the Company, or a one percent (1%) owner of the Company having
annual Compensation of more than $150,000.  For this purpose, annual
Compensation means Compensation within the meaning of Section 415(c)(3) of the
Code.  The determination of who is a Key Employee will be made in accordance
with Section 416(i)(1) of the Code and the applicable regulations and other
guidance of general applicability issued thereunder.

(c)Aggregation Group.  “Aggregation Group” means a group of plans maintained by
one or more Companies determined according to the following rules:

(1)The Aggregation Group shall include all such plans which are required to be
included in the Aggregation Group as follows:

(i)Each plan of a Company in which a Key Employee is a Participant; and

(ii)Each other plan of a Company which enables any Plan described in (i), above,
to meet the requirements of Section 401(a)(4) or 410 of the Code.

(2)If the Committee or its delegate elects, the Aggregation Group may include
any other plan maintained by one or more Companies, provided the Aggregation
Group satisfies the requirements of Sections 401(a)(4) and 410 of the Code.

49

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(d)Top-Heavy Group.  The Aggregation Group shall be a “Top-Heavy Group” for a
Plan Year if, as of the last day of the preceding Plan Year, the sum of (1) the
present value of the cumulative accrued benefits for Key Employees under any
defined benefits plans included in the Aggregation Group, and (2) the Account
balances of Key Employees under any defined contribution plans included in the
Aggregation Group exceeds sixty percent (60%) of the sum of the total cumulative
accrued benefits and Account balances for all participants under all the plans
in the Aggregation Group.  If the Aggregation Group is a Top-Heavy Group, each
plan required to be included in the Aggregation Group is a Top-Heavy
Plan.  However, no plan included in the Aggregation Group at the election of the
Committee shall be subject to the top-heavy rules of this Article XV solely on
account of such election.

(e)Compensation.  For purposes of this Article XV, the term Compensation has the
meaning given such term by Section 415(c)(3) of the Code.

(f)Non-Key Employee.  A “Non-Key Employee” is any Employee (including a former
Employee) who is not a Key Employee.

Special Rules

.

(a)For purposes of determining the present value of the cumulative accrued
benefit of any Employee, or the amount of the Account balance of any Employee,
such present value or amount shall be increased for distributions made to the
Participant during the one (1) year period ending on the Determination
Date.  However, if a distribution is made for a reason other than severance from
service, death or disability, a five (5) year look back period shall be
exchanged for the one (1) year period in the preceding sentence.  The rules
above shall also apply to distributions under a terminated plan that, if it had
not been terminated, would have been required to be included in a Aggregation
Group.  Also, any rollover contribution or similar transfer initiated by the
Employee and made after December 31, 1983 to a plan shall be taken into account
with respect to the transferee plan for purposes of determining whether such
plan is a Top-Heavy Plan (or whether any Aggregation Group which includes such
plan is a Top-Heavy Group) in accordance with Section 416(g)(4)(A) of the Code.

(b)If any individual is a Non-Key Employee with respect to any plan for any plan
year, but the individual was a Key Employee with respect to the plan for any
prior plan year, any accrued benefit for the individual (and the Account balance
of the individual) shall not be taken into account for purposes of this Article
XV.

(c)If any individual has not performed services for the Company or an Affiliated
Company (other than benefits under the Plan) at any time during the one (1) year
period ending on the Determination Date, any accrued benefit for such individual
(and the account balance of the individual) shall not be taken into account for
purposes of this Article XV.

(d)In applying the foregoing provision of this Section, the accrued benefit of a
Non-Key Employee shall be determined (i) under the method, if any, which is used
for accrual purposes under all plans of the Company and any Affiliated Company,
or (ii) if there is no such

50

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

uniform method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under Section 414(b)(1)(C) of the Code.

Article XVI
MISCELLANEOUS

Annual Statement

.  As soon as possible after each Anniversary Date each Participant will receive
a written statement showing:

(a)the balance in each of his or her Accounts as of the preceding Anniversary
Date;

(b)the amount of Company contributions (and Forfeitures) allocated to his or her
Accounts for that Plan Year;

(c)the adjustments to his or her Accounts to reflect his or her share of
dividends and the net income (or loss) of the Trust for that Plan Year; and

(d)the new balances in each of his or her Accounts, including the number of
shares of Company Stock, as of that Anniversary Date.

No Right to Employment Hereunder

.  The adoption and maintenance of this Plan shall not be deemed to constitute a
contract of employment or otherwise between any Company and any Employee or
Participant, or to be consideration for, or an inducement or condition of, any
such employment.  Nothing contained herein shall be deemed to give to any person
the right to be retained in the service of any Member Company or to interfere
with the right of the Member Company to discharge, with or without cause, any
Employee or Participant at any time.

Limitation on Company Liability

.  Any benefits payable under this Plan shall be paid or provided for solely
from the Trust Fund and no Company assumes any liability or responsibility
therefor.  The Companies obligations hereunder are limited solely to the making
of contributions to the Trust Fund as provided for in this Plan.  No Company
shall be responsible for any decision, act or omission of the Trustee or the
Committee or an Operating Committee, or shall be responsible for the application
of any monies or other property paid or delivered to the Trustee.

Exclusive Benefit

.  Except to the extent and under the circumstances permitted from time to time
by the law governing the requirements applicable to qualified plans within the
meaning of Section 401 of the Code (or any successor provision), none of the
assets held by the Trustee under this Plan shall ever revert to any Company or
otherwise be diverted to purposes other than the exclusive benefit of the Plan
Participants or their Beneficiaries and defraying reasonable expenses of
administering the Plan.  Notwithstanding the foregoing:

(a)Any contribution made by a Company by a mistake of fact may be returned to
such Company within one year after such contribution is made.

51

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

(b)If a contribution by a Company is conditioned on qualification of the Plan
under Section 401 of the Code, and the Plan does not qualify, then such
contributions may be returned to such Company within one year after the denial
of qualification.

(c)If a contribution by a Company is conditioned upon its deductibility under
Section 404 of the Code, then, to the extent the deduction is disallowed, such
contribution may be returned to such Company within one year after the
disallowance of the deduction.

No Alienation

.  

(a)Subject to the exceptions set forth pursuant to Section 401(a)(13) of the
Code, no economic interest, expectancy, benefit, payment, claim or right of any
Participant or Beneficiary hereunder shall be subject to any claims of any
creditor of any Participant or Beneficiary nor to attachment, garnishment or
other legal process initiated by, or to the lien of any bankruptcy trustee or
receiver appointed for the estate of any such Participant or Beneficiary, nor
shall any such Participant or Beneficiary have any right to alienate, commute,
pledge, encumber or assign any such economic interest, expectancy, benefit,
payment, claim or right, contingent or otherwise.  In the event any person
attempts to take any action contrary to this Section 16.6, such action shall be
null and void and of no effect, and each Company, the Committee, the Operating
Committee, and the Trustee shall disregard such action and shall not in any
manner be bound thereby and shall suffer no liability on account of their
disregard thereof.

(b)The preceding provisions of this Section 16.6 shall also apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant pursuant to a domestic relations order, unless such
order is determined to be a domestic relations order, as defined in Section
414(p) of the Code, or any domestic relations order entered before January 1,
1986 if payments pursuant to such order commenced as of such date.

Rights Pursuant to USERRA

.  To the extent required by applicable federal law, including the Uniformed
Services Employment and Reemployment Rights Act of 1994, if a uniformed services
Employee returns to employment after cumulative military service of up to 5
years and qualifies for reemployment under such applicable federal law, then the
returning Employee (to the extent he or she would otherwise qualify for
participation hereunder) shall have the right to receive Company Contributions,
set forth in Article IV, that the Employee would have otherwise received absent
this military service. The Company must make these Company Contributions within
the later of either:

(a)90 days of the Employee’s return to employment, or

(b)when such contributions are normally made for the Plan Year in which the
Employee performs the military service.

Contributions will be based on the Compensation the Employee would have earned
if he or she had not entered the military, or, if that determination is not
reasonably certain, the Compensation earned during the 12-month period prior to
entering the military. Upon re-employment, the Plan will credit a uniformed
services Employee with the Hours of Service he or she missed while on

52

--------------------------------------------------------------------------------

Sensitive

DRAFT

11 April 2019

 

that leave (for up to five years, as set forth above). The Employee may not
share in any forfeiture allocations occurring during his or her or her period of
military service.

Addresses

.  Each Participant not actively employed by a Company and each Beneficiary
entitled to receive benefits under the Plan must file with the Committee, in
writing, his or her current post office address.  Any communication, statement
or notice addressed to such a person at his or her latest post office address as
filed with the Committee will, on deposit in United States mail with postage
prepaid, be binding upon such person for all purposes.

Data

.  Each person entitled to benefits under the Plan must furnish to the Committee
or any Operating Committee such documents, evidence, or information as it
considers necessary or desirable for the purpose of administering the Plan, or
to protect the Companies or the Trustee; and it shall be a condition of the Plan
that each person must furnish such information promptly and sign such documents
before any benefits become payable under the Plan.

Gender and Number

.  Masculine gender shall include the feminine, and the singular shall include
the plural unless the context clearly indicates otherwise.

Headings

.  Article and Section headings are for convenient reference only and shall not
be a part of the substance of this instrument or in any way enlarge or limit the
contents of any Article.

Counterpart

.  For purposes of the parties hereto, this document may be executed in any
number of identical counterparts, each of which shall be a complete original in
itself and may be introduced in evidence or used for any other purpose without
the production of any other counterparts.

Governing Law

.  This Plan and Trust shall be construed, administered and governed in all
respects under applicable federal law and, to the extent that federal law is
inapplicable, in accordance with the laws of the State of California.  All
contributions made hereunder shall be deemed to have been made in that State.

IN WITNESS WHEREOF, the Parsons Corporation has caused this instrument to be
executed on this ____ day of ____________, 2019 by the undersigned officer duly
authorized thereunto.  

PARSONS CORPORATION

 

By:

Title:

53